United States Court of Appeals
                       For the First Circuit


No. 19-2005

                 STUDENTS FOR FAIR ADMISSIONS, INC.,

                        Plaintiff, Appellant,

                                 v.

              PRESIDENT AND FELLOWS OF HARVARD COLLEGE,

                        Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Allison D. Burroughs, U.S. District Judge]


                               Before

                        Howard, Chief Judge
                     and Lynch, Circuit Judge.*


     William S. Consovoy, with whom Thomas R. McCarthy, J. Michael
Connolly, Cameron T. Norris, Patrick Strawbridge, Consovoy
McCarthy PLLC, Adam K. Mortara, John M. Hughes, and Bartlit Beck
LLP were on brief, for appellant Students for Fair Admissions,
Inc.
     Eric S. Dreiband, Assistant Attorney General, with whom
Elliot M. Davis, Acting Principal Deputy Assistant Attorney
General, Thomas E. Chandler, and Matthew J. Donnelly were on brief,
for the United States, amicus curiae.
     Gordon M. Fauth, Jr., Litigation Law Group, Lee C. Cheng, and

     *    Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's decision.    The remaining two panelists
therefore issued the opinion pursuant to 28 U.S.C. § 46(d).
Asian American Legal Foundation on brief for the Asian American
Coalition for Education and the Asian American Legal Foundation,
amici curiae.
     Wencong Fa, Joshua P. Thompson, and Pacific Legal Foundation
on brief for Pacific Legal Foundation, Reason Foundation, Center
for Equal Opportunity, Individual Rights Foundation, and the
Chinese American Citizens Alliance - Greater New York, amici
curiae.
     Randall B. Clark, C. Boyden Gray, Adam R.F. Gustafson, James
R. Conde, T. Elliot Gaiser, and Boyden Gray & Associates on brief
for Economists Michael Keane, Hanming Fang, Christopher Flinn,
Stefan Hoderlein, Yingyao Hu, Joseph Kaboski, Glenn Loury, Thomas
Mroz, John Rust, and Matthew Shum, amici curiae.
     Jun Xiao, Yong Li, Xiaoying Yu, and Haiying Li, on brief pro
se.
     Timothy J. Perry, Perry Krumsiek, LLP, T. Russell Nobile,
Robert D. Popper, and Judicial Watch, Inc. on brief for Judicial
Watch, Inc., amicus curiae.
     Cody J. Wisniewski on brief for Mountain States Legal
Foundation, amicus curiae.
     Dwight Duncan and Dennis J. Saffran on brief for National
Association of Scholars, amicus curiae.
     Seth P. Waxman, with whom Paul R.Q. Wolfson, Danielle Y.
Conley, Brittany Blueitt Amadi, William F. Lee, Felicia H.
Ellsworth, Andrew S. Dulberg, Debo P. Adegbile, Michelle Liszt
Sandals, Greg Schmidt, Emma Simson, Alex Hemmer, Wilmer Cutler
Pickering Hale and Dorr LLP, Ara B. Gershengorn, and Harvard
University, Office of the General Counsel were on brief, for
appellee President and Fellows of Harvard College.
     David Hinojosa, with whom Jon M. Greenbaum, Genevieve
Bonadies Torres, Lawyers' Committee for Civil Rights Under Law,
Lawrence E. Culleen, Elisabeth S. Theodore, Nancy L. Perkins,
Janine M. Lopez, Emma Dinan, Camille Heyboer, Arnold & Porter Kaye
Scholer LLP, Niyati Shah, Marita Etcubanez, Eri Andriola, Asian
Americans Advancing Justice, Oren M. Sellstrom, and Lawyers for
Civil Rights were on brief, for Students, Alumni, and Prospective
Students of Harvard College, amici curiae.
     Jin Hee Lee, with whom Sherrilyn Ifill, Janai Nelson, Samuel
Spital, Rachel Kleinman, Cara McClellan, Michaele N. Turnage
Young, Jennifer A. Holmes, NAACP Legal Defense and Educational
Fund, Inc., Kate R. Cook, Kenneth N. Thayer, and Sugarman, Rogers,
Barshak & Cohen, P.C. were on brief, for Coalition for a Diverse
Harvard, Association of Black Harvard Women, First Generation
Harvard Alumni, Fuerza Latina of Harvard, Harvard Asian American
Alumni Alliance, Harvard Asian American Brotherhood, Harvard Black
Alumni Society, Harvard Islamic Society, Harvard Japan Society,
Harvard Korean Association, Harvard Latino Alumni Alliance,
Harvard Minority Association of Pre-Medical Students, Harvard
Phillips Brooks House Association, Harvard Progressive Jewish
Alumni, Harvard South Asian Association, Harvard University Muslim
Alumni, Harvard Vietnamese Association, Harvard-Radcliffe Asian
American Association, Harvard-Radcliffe Asian American Women’s
Association,   Harvard-Radcliffe   Black   Students   Association,
Harvard-Radcliffe Chinese Students Association, Kuumba Singers of
Harvard College, Native American Alumni of Harvard University,
Native Americans at Harvard College, Task Force for Asian American
Progressive Advocacy and Studies, and 21 Colorful Crimson, amici
curiae.
     Jessica L. Ellsworth, Stephanie J. Gold, Jo-Ann Tamila Sagar,
Hogan Lovells US LLP, Peter McDonough, and American Council on
Education on brief for American Council on Education and 40 Other
Higher Education Organizations, amici curiae.
     Samuel P. Groner, Harrison D. Polans, Fried, Frank, Harris,
Shriver & Jacobson, LLP, Steven M. Freeman, and Amy Feinman on
brief for Anti-Defamation League, amicus curiae.
     Madeleine K. Rodriguez, Dean Richlin, Hemmie Chang, Sarah
Burg, Rachel Hutchinson, Jacqueline Chávez, Foley Hoag LLP,
Kenneth Kimerling, and Asian American Legal Defense and Education
Fund on brief for Asian American Legal Defense and Education Fund
and Other Asian American Education and Youth-Serving Organizations
and Higher Education Faculty.
     Jaime A. Santos, Sabrina M. Rose-Smith, William Evans, and
Goodwin Procter LLP, on brief for the National Association of
Basketball Coaches, Women's Basketball Coaches Association, Geno
Auriemma, James A. Boeheim, John Chaney, Tom Izzo, Michael W.
Krzyzewski, Joanne P. McCallie, Nolan Richardson, Bill Self, Sue
Semrau, Orlando Smith, Tara Vanderveer, Roy Williams, Jay Wright,
and 326 Additional Current or Former College Head Coaches, amici
curiae.
     Matthew S. Hellman, Ishan K. Bhabha, and Jenner & Block LLP,
on brief for Brown University, Columbia University, Cornell
University, Dartmouth College, Duke University, Emory University,
Johns Hopkins University, Massachusetts Institute of Technology,
Princeton University, Stanford University, University of Chicago,
University of Pennsylvania, Vanderbilt University, Washington
University in St. Louis, and Yale University, amici curiae.
     Maura Healey, Attorney General of Massachusetts, Elizabeth N.
Dewar, State Solicitor, Ann E. Lynch, Assistant Attorney General
of Massachusetts, David Ureña, Assistant Attorney General of
Massachusetts, Xavier Becerra, Attorney General of California,
Philip J. Weiser, Attorney General of Colorado, Kathleen Jennings,
Attorney General of Delaware, Karl A. Racine, Attorney General for
the District of Columbia, Clare E. Connors, Attorney General of
Hawai'i, Kwame Raoul, Attorney General of Illinois, Aaron M. Frey,
Attorney General of Maine, Brian E. Frosh, Attorney General of
Maryland, Keith Ellison, Attorney General of Minnesota, Aaron D.
Ford, Attorney General of Nevada, Hector Balderas, Attorney
General of New Mexico, Letitia James, Attorney General of New York,
Josh Shapiro, Attorney General of Pennsylvania, Peter Neronha,
Attorney General of Rhode Island, and Mark R. Herring, Attorney
General of Virginia, on brief for Massachusetts, California,
Colorado, Delaware, the District of Columbia, Hawai'i, Illinois,
Maine, Maryland, Minnesota, Nevada, New Mexico, New York,
Pennsylvania, Rhode Island, and Virginia, amici curiae.
      Derek T. Ho, Bradley E. Oppenheimer, Minsuk Han, Joseph L.
Wenner, and Kellogg, Hansen, Todd, Figel & Frederick P.L.L.C. on
brief for Professors of Economics, amicus curiae.
      Sarah E. Harrington and Goldstein & Russell, P.C. on brief
for 678 Social Scientists and Scholars on College Access, Asian
American Studies, and Race, amici curiae.
      Anton Metlitsky, Patrick D. McKegney, Apalla U. Chopra,
Bradley N. Garcia, Anna O. Mohan, and O'Melveny & Myers LLP on
brief for Walter Dellinger, amicus curiae.
      Mark S. Davies, Thomas M. Bondy, Katherine M. Kopp, Sheila A.
Baynes, Sarah H. Sloan, E. Joshua Rosenkranz, Darren S. Teshima,
and Orrick, Herrington & Sutcliffe LLP on brief for Amgen Inc.,
Apple Inc., Applied Materials, Inc., Cisco Systems, Inc., Cummins
Inc.,    General   Electric   Company,   Gilead   Sciences,   Inc.,
GlaxoSmithKline LLC, Intel Corporation, Micron Technology, Inc.,
Microsoft Corporation, Twitter, Inc., and ViiV Healthcare Company,
amici curiae.
      Keffe B. Clemons on brief for Verizon Services Corp., amicus
curiae.


                        November 12, 2020
            LYNCH, Circuit Judge.             Students for Fair Admissions,

Inc. ("SFFA") brought suit on November 17, 2014, against the

President and Fellows of Harvard College and the Board of Overseers

(collectively,      "Harvard").         The    suit   alleged    that    Harvard

College's     admittedly      race-conscious      undergraduate     admissions

process violates Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d et seq. ("Title VI") by discriminating against Asian

American applicants in favor of white applicants.

            SFFA asserts that Harvard fails to meet the Supreme

Court's standards for the use of race in admissions which are

asserted to be justified by diversity in these ways: (1) it engages

in   racial    balancing      of   its    undergraduate     class;       (2)   it

impermissibly uses race as more than a "plus" factor in admissions

decisions; (3) it considers race in its process despite the

existence     of   workable    race-neutral      alternatives;    and    (4)   it

intentionally discriminates against Asian American applicants to

Harvard College.         SFFA seeks a declaratory judgment, injunctive

relief, attorneys' fees, and costs.

            The district court denied Harvard's motion to dismiss

SFFA's suit for lack of Article III standing.              See Students for

Fair Admissions, Inc. v. President & Fellows of Harvard Coll.

("SFFA I"), 261 F. Supp. 3d 99, 111 (D. Mass. 2017).

            After    a    fifteen-day     bench    trial   at    which    thirty

witnesses testified, the district court issued a 130-page opinion


                                    - 5 -
with findings of fact and conclusions of law.              See Students for

Fair Admissions, Inc. v. President & Fellows of Harvard Coll.

("SFFA II"), 397 F. Supp. 3d 126, 132 (D. Mass. 2019).                 It made

numerous   factual     findings,   including    as   to    competing    expert

witness    testimony    and   credibility      determinations     about    the

testimony of witnesses.       See id. at 158-83.          The district court

found that Harvard had met its burden of showing its admissions

process did not violate Title VI.       See id. at 197, 199, 201, 204.

It entered judgment for Harvard on all counts.             See id.

           SFFA appeals from this judgment, and Harvard renews its

argument that SFFA lacks standing.1

           After careful review of the record, we hold that SFFA

has associational standing to bring its claims and that under

governing Supreme Court law Harvard's race-conscious admissions

program does not violate Title VI.2


     1    The district court dismissed two of SFFA's original
claims before trial: that Harvard uses race to fill more than just
the last few places in its class and that Harvard considers race
in its admissions process generally. SFFA does not challenge the
dismissal of these claims on appeal.
     2    We acknowledge and thank all of the amici curiae for
their helpful submissions in this matter.    The following amici
submitted briefs in support of SFFA: the United States; the Asian
American Coalition for Education and the Asian American Legal
Foundation; the Pacific Legal Foundation and the four other
institutions on the brief; Michael Keane and the nine other
economists on the brief; Jun Xiao and the three other individuals
on the brief; Judicial Watch, Inc.; the Mountain States Legal
Foundation; and the National Association of Scholars.         The
following amici filed briefs in support of Harvard: Students,
Alumni, and Prospective Students of Harvard College; the American


                                   - 6 -
                                       I.     Facts

             We recount the relevant basic facts before we turn to

our legal analysis.

1)   SFFA

             SFFA   is   a   validly        incorporated    501(c)(3)     nonprofit

organization. Its bylaws state that it was formed to "defend human

and civil rights secured by law, including the right of individuals

to equal protection under the law, through litigation and any other

lawful means."

             SFFA was incorporated on July 30, 2014.                Its original

board of directors had three self-appointed members: Edward Blum,

President,     Abigail       Fisher,    Secretary,        and   Richard    Fisher,

Treasurer.    In November 2014, when it filed suit against Harvard,

SFFA's   bylaws      also     provided        for     "affiliate   members"     who


Council on Education and the forty other higher education
organizations on the brief; the Anti-Defamation League; the Asian
American Legal Defense Fund and the forty-five other Asian American
education and youth-serving organizations and faculty on the
brief; the National Association of Basketball Coaches, the Women's
Basketball Coaches Association, and the 339 current and former
coaches on the brief; Brown University and the fourteen other
colleges and universities on the brief; Massachusetts and the
fifteen other states on the brief; the eighteen Professors of
Economics; the 678 Social Scientists and Scholars on College
Access, Asian American Studies, and Race; Walter Dellinger; and
the Coalition for a Diverse Harvard and the twenty-five other
organizations on the brief. Amgen, Inc. and thirteen other
corporations submitted a brief in favor of preserving diversity
and inclusion efforts like those previously approved by the Supreme
Court.




                                       - 7 -
"support[ed] the purposes and mission of the Corporation."                  All

members of SFFA were affiliate members.          Membership was free, but

affiliate members could not vote for any officers or directors of

the organization.    SFFA had forty-seven affiliate members when it

sued Harvard, including Asian American members who had applied to

and been rejected by Harvard.         Several of these members submitted

declarations stating that they voluntarily joined SFFA, supported

its mission, had been in contact with SFFA, received updates about

this litigation, and were able to express their views on it.

             In June 2015, SFFA amended its bylaws to eliminate

"affiliate    members"   and   replace   them    with   "general    members."

Unlike affiliate members, general members have the right to vote

for a member-elected director and must pay membership dues to SFFA.

As of 2017, SFFA's membership had increased to approximately 20,000

members.

2)    Harvard's Admissions Process

             Harvard's   admissions    process   is     complex   and   highly

competitive.    Each year, Harvard College attempts to admit a class

of roughly 1,600 students. For its class of 2019, Harvard received

around 35,000 applications.      Because of the size of the applicant

pool relative to Harvard's available slots, Harvard cannot admit

all   applicants   who   would   succeed   academically.          Harvard   has

determined that academic excellence alone is not sufficient for

admission.      Rather, Harvard seeks students who are not only


                                   - 8 -
academically excellent but also compelling candidates on many

dimensions.

           Harvard's application process3 is accurately described

as   having     six   components:      (1)     Harvard's   pre-application

recruitment efforts; (2) students' submission of applications; (3)

Harvard's "first read" of application materials; (4) admissions

officer   and   alumni   interviews;     (5)   subcommittee   meetings   of

admissions officers to recommend applicants to the full admissions

committee; and (6) full admissions committee meetings to make and

communicate final decisions to applicants.            Harvard also uses a

system of "tips" for certain applicants.            Tips may be considered

during or after the third stage.

     Pre-Application Recruitment Efforts by Harvard

           Harvard    engages   in    significant    recruitment   efforts.

Each admissions cycle, it buys the names and contact information

of students who do well academically and on standardized tests

from ACT and the College Board, the two main organizations that

administer standardized tests used in college admissions.          Harvard

uses this information to assemble a "search list."            That list in

relevant years has had more than 100,000 students.            Students on



     3    Because SFFA's allegations of discrimination relate only
to United States citizens or permanent residents, the following
discussion is limited to the application process for domestic
applicants.   The statistical analyses performed by the parties'
experts exclude data from foreign applicants.


                                     - 9 -
the    search    list    receive    communications     encouraging     them   to

consider applying to Harvard.         A student's presence on the search

list has no effect on whether Harvard will admit them.4                  Harvard

purchases information about high school students of all races,

including Asian Americans.           It purchases information for some

groups of students, such as African American or Hispanic students

and for students from states Harvard has labeled "Sparse Country,"5

who have lower standardized test scores than other students.

               Harvard   specifically      recruits    minority   students    --

including African American, Hispanic, and Asian American students

--    through     its    Undergraduate      Minority    Recruitment      Program

("UMRP").       Low-income applicants and those who are the first in

their family to go to college are encouraged to apply through the

Harvard Financial Aid Initiative ("HFAI").             Despite these efforts

to    expand    its   applicant    pool,   the   demographics     of   Harvard's



       4  Students on the search list are twice as likely to be
admitted to Harvard as students who are not on the search list.
But correlation does not imply causation. Because the search list
mechanically includes students who do well academically and have
high test scores -- students who would be stronger applicants to
Harvard than those who have less impressive academic and testing
credentials -- it does not follow that being on the search list
causes these students to be admitted at higher rates.
       5  Harvard uses "Sparse Country" as a shorthand for areas
of the United States that are sparsely populated. Sparse Country
includes twenty states: Alabama, Alaska, Arizona, Arkansas, Idaho,
Louisiana, Maine, Mississippi, Montana, Nebraska, Nevada, New
Hampshire, New Mexico, North Dakota, Oklahoma, South Dakota, Utah,
Vermont, West Virginia, and Wyoming.


                                     - 10 -
applicants and its admitted students do not mirror those of the

United States on many criteria, including race.

     Information Contained in Submitted Applications

             Applicants apply to Harvard by Early Action or Regular

Decision.    The review process is identical for both.                     Early Action

students receive admissions decisions more quickly.

             Harvard    uses    the   Common      Application,       a     standardized

application that applicants fill out once to apply to different

colleges and universities of their choice.                  As part of the Common

Application,     students       submit     a     great    deal      of     information,

including    about     their    standardized       test     scores,        transcripts,

extracurricular       and    athletic    activities,        awards,       parents'    and

siblings'     educational       information,        parents'        occupations       and

marital status, teacher and guidance counselor recommendations,

intended    field     of    study,    personal     statement,        and     additional

supplemental essays or academic material.                    Some information --

like racial identity -- can, but need not, be submitted.

     Consideration of Submitted Applications: Harvard's "First

     Read" of Application Materials

             During    the    admissions       cycles    directly        challenged    by

SFFA, Harvard's admissions office was led by William Fitzsimmons,

the Dean of Admissions and Financial Aid, Marlyn McGrath, the

Admissions     Director,       and    Sally      Donahue,     the        Financial    Aid

Director.    Harvard staffs its admissions office with approximately


                                        - 11 -
seventy people, forty of whom are admissions officers.       Admissions

officers read applications and decide which applicants will be

offered   admission.   New   admissions   officers   are    trained   and

supervised by more experienced admissions officers.        This training

includes instruction on how to consider race.

           All admissions officers are given a copy of Harvard's

reading procedures, which explain how to evaluate applications.6

The reading procedures include guidelines for assigning numerical

ratings to applicants in certain categories. The guidelines detail

the factors admissions officers should consider when assigning

these numerical ratings.

           Before admissions officers begin reading applications,

they divide the applications based on geography.             Admissions

officers are organized into subcommittees dedicated to reviewing

applications from specific regions.7      Within each subcommittee,

admissions officers further specialize by reading all applications

from certain high schools. Each high school has a dedicated "first

reader" for applications from that high school.      First readers do



     6    The   following   descriptions   reflect   the   reading
instructions given to admissions officers for the class of 2018
and were in effect during the period analyzed via statistical
analysis in this lawsuit. Harvard has since revised them for later
class years. Any relevant changes are discussed below.
     7    To limit inter-geographic discrepancies in application
evaluations, each admissions officer serves on at least two
subcommittees.


                               - 12 -
not always have an applicant's complete application when reviewing

a file.     For example, an application might be missing an alumni

interview report or a teacher recommendation when it is first

reviewed.      Every application has a set of numerical ratings

assigned by the first reader.      Some applications are also given

additional rounds of ratings by additional readers.8           Faculty

members might also review files.9

            There are six types of ratings assigned during the

reading     stage:    academic   ratings,   extracurricular   ratings,

athletic ratings, school support ratings, personal ratings, and

overall ratings.     Each rating is numeric.   Higher numbers often,

but not always,10 indicate a worse rating.          Each of the six

categories has subjective components and none are formulaically




     8    New admissions officers have their first fifty
applications reviewed by second readers.         Otherwise, second
readers are rare and used if the case is complex, if the case
raises issues of policy, or if the case would be helped by a second
reader's subject-matter knowledge or geographic expertise.      The
chair of the docket may also serve as a third reader. This title
is a misnomer, as an application need not receive a second read to
be given a third read.
     9    Faculty members review files if they have specific
expertise relevant to an application. For example, a Visual and
Environmental Studies professor might review an applicant's film.
Some faculty members also volunteer to review files from certain
regions.
     10   In some categories, ratings of five or six denote special
circumstances (e.g., home or employment responsibilities that
preclude participation in extracurricular activities) and are not
necessarily worse than lower numbers.


                                 - 13 -
assigned.       Admissions officers fine tune their ratings with "+"

and "-" marks.       For example, an applicant with a "3+" academic

rating would be stronger than an applicant with a "3", who would

in turn be stronger than an applicant with a "3-" rating.                Ratings

of "1" are exceedingly rare and are predictive of admission in

most categories.11 These ratings are preliminary and do not dictate

a student's admission to Harvard.           It is not uncommon for students

with    worse   ratings    to   be   admitted   over   students   with    better

ratings.    We describe the six categories to which these numeric

ratings are assigned.

       Academic Rating

            The academic rating is designed to quantify a student's

academic ability and is based largely, though not exclusively, on

grades and standardized test scores.            Other factors that go into

the    rating    include   less      quantifiable   characteristics      like   a

student's demonstrated love of learning, potential for future

academic improvement, teacher and guidance counselor letters and,

if available, academic or faculty evaluations.



       11 During the period analyzed by the parties' experts, .07%
of applicants received an overall rating of 1 and all were
admitted.   Of the .45% of applicants who received an academic
rating of 1, 68.9% were admitted. Of the .31% of applicants who
received an extracurricular rating of 1, 49.1% were admitted. Of
the .82% of applicants who received an athletic rating of 1, 86%
were admitted. And of the .03% of students who received a personal
rating of 1, 69.6% were admitted. Schools support ratings of 1
are relatively more frequent and less predictive of admission.


                                       - 14 -
             An academic rating of "1" signifies "summa cum laude"

potential.     Harvard's reading procedures describe "1" applicants

as genuine scholars with near-perfect standardized test scores and

grades.   They may have even demonstrated an ability to produce

original scholarship.           "2" applicants have "magna cum laude"

potential and are excellent students with top grades.                     If they

submit SAT scores, they are typically in the mid- to high-700s in

each testing area.       ACT scores for "2" students are typically at

or above 33.       "3" students have "cum laude" potential and have SAT

scores in the mid-600s to low-700s or ACT scores between 29 and

32.    Finally,       "4,"   "5,"   and   "6"   applicants    have    "adequate

preparation,"       "marginal    potential,"    and   "marginal      or    worse"

achievement, respectively, with lower grades and standardized test

scores.

      Extracurricular Rating

             The    extracurricular       rating   measures     a     student's

commitment to non-academic pursuits, broadly defined.                A score of

"1" indicates "truly unusual achievement," a score of "2" reflects

"strong secondary school contribution in one or more areas such as

class president, newspaper editor, etc.," a score of "3" represents

"solid participation but without special distinction," and a score

of "4" corresponds to little or no participation.                   The reading

procedures instruct admissions officers to give scores of "5" or




                                     - 15 -
"6" if special circumstances precluded the applicant from engaging

in more traditional extracurriculars.

     Athletic Rating

             The athletic rating measures an applicant's commitment

to athletic pursuits.         "1" ratings are reserved for recruited

varsity athletes.    A "2" rating represents a "[s]trong secondary

school    contribution   in   one    or   more   areas"   of   athletics   with

"possible leadership role(s)."            A "3" is "active participation,"

and "4" indicates little to no participation.             Unlike "4" ratings

in other categories, an athletic rating of "4" is not a negative.

"5" or "6" ratings indicate circumstances that hinder or prevent

participation in athletics.

     School Support Ratings

            Admissions   officers     also    assess   the     strength   of   an

applicant's high school support by reading teacher and guidance

counselor recommendations.          Each recommendation receives its own

rating.     "1" indicates "strikingly unusual support," typically

indicated by phrases in recommendations like "the best ever."                  A

"2" corresponds to "very strong support," a "3" is "above average

positive support," "4" is "somewhat neutral or slightly negative,"

and a "5" is "negative or worrisome."            Admissions officers assign

general school support ratings, but teacher and guidance counselor

recommendations can also affect other rating scores (e.g., the

academic and personal ratings).


                                     - 16 -
      Personal Rating

            The personal rating features heavily in this litigation.

It attempts to measure the positive effects applicants have had on

the people around them and the contributions they might make to

the Harvard community.       Factors considered include an applicant's

perceived leadership, maturity, integrity, reaction to setbacks,

concern for others, self-confidence, likeability, helpfulness,

courage, kindness, and whether the student is a "good person to be

around."   Admissions officers generally assess an applicant based

on   the   applicant's      admissions   essays,   teacher    and   guidance

counselor recommendations, accomplishments, and alumni interview

report, but almost any information in a student's application can

factor into the personal rating.

            According to Harvard's written reading procedures, a

score of "1" is "outstanding," a score of "2" is "very strong,"

and a score of "3" is "generally positive." Applicants who receive

ratings of "4," "5," or "6" are typically described as "bland or

somewhat   negative    or   immature,"   having    "questionable    personal

qualities,"       or   having      "worrisome      personal     qualities,"

respectively.12


      12  These descriptions were updated in 2018 to be more
descriptive.    For example, in the updated instructions, an
applicant with a "1" personal rating is described as follows:
"Truly outstanding qualities of character; student may display
enormous courage in the face of seemingly insurmountable obstacles
in life. Student may demonstrate a singular ability to lead or


                                   - 17 -
           Harvard maintains that race itself does not play a role

in a student's numerical personal score.              It does admit that

experiences tied to an applicant's race -- for example, experiences

with prejudice or discrimination and how the applicant has overcome

this adversity -- could inform their personal rating. Before 2018,

the   reading    procedures   Harvard   distributed   to     its    admissions

officers   did   not   mention   whether   race   should    be     included   in

assigning the personal rating.          After SFFA brought this suit,

Harvard modified these instructions to explicitly say that "an

applicant's race or ethnicity should not be considered in assigning

the personal rating."         These updated instructions took effect

beginning with the class of 2023.

      Overall Rating

           Before the admissions officers take a candidate to the

committee stage, they assign an overall rating to each applicant.

This rating takes all available information into account and is

not a formulaic weighting of the other ratings.            Harvard's reading

procedures include guidelines for assigning an overall rating: a

"1" signifies an "exceptional" candidate with >90% chance of

admission; a "2" is a strong student with a 50-90% chance of

admission; a "3" is a "solid contender" with a 20-40% chance of



inspire those around them.     Student may exhibit extraordinary
concern or compassion for others.    Student receives unqualified
and unwavering support from their recommenders."


                                  - 18 -
admission,      a    "4"   is    a     "neutral"       candidate    with    respectable

credentials,        and    a    "5"    is     an    applicant     with   below-average

credentials.

             Unlike       the   other       ratings,    Harvard    acknowledges       that

admissions officers can and do take an applicant's race into

account when assigning an overall rating.                       Race can be, but need

not be, a basis for a "tip."                  So can other factors.          We discuss

tips later, after a description of interviews and the committee

deliberations.

     Admissions Officer and Alumni Interviews

             Concurrent         with    the        admissions    office's    review     of

applications, Harvard uses its alumni and admissions officers to

interview applicants.            Harvard provides all interviewers with an

Interview Handbook.             The Handbook provides guidance about what

information interviewers should not discuss (e.g., the applicant's

chance of admission) or questions they should not ask (e.g.,

interviewers "should not ask questions that suggest students are

being ethnically screened or go through a 'special' admissions

process").      Alumni interviewers have access to some of the same

information as Harvard's admissions officers.                        The information

they receive does not include teacher and guidance counselor

recommendations or transcripts.                     After conducting an interview,

alumni   give       written     comments      and     assign    applicants    numerical

scores that are broadly similar to the scores assigned by an


                                            - 19 -
admissions     officer.     However,      alumni   only   assign     academic,

personal, extracurricular, and overall scores.            They do not assign

athletic or school support ratings.

     Subcommittee Meetings and Recommendations to Full Committee

             After   reading    applications,      assigning       preliminary

scores, and gathering any additional information from faculty and

alumni, Harvard decides those applicants to whom it will offer

admission.         Admissions   subcommittees      meet    to   discuss    the

applicants in their region over three to five days.             First readers

typically serve as advocates for applicants they believe should be

admitted.     Not every applicant is discussed, but it is common for

members of the committee to discuss candidates not singled out by

first readers.

             The   subcommittees   make    recommendations      to   the   full

admissions committee.      Their recommendations are not dispositive.

The final decisions are made only at the full committee meeting.

It is not uncommon for applicants who were not recommended for

admission by a subcommittee to later be admitted (and vice versa).

The subcommittees consider a variety of factors, including race,

when making their recommendations.

     Full Committee Meetings and Final Decisions on Offers to Admit

             Harvard then holds a full committee meeting -- comprised

of forty members -- to finalize decisions.           Any applicant may be

discussed at the full committee meeting, though the focus is


                                   - 20 -
typically on those recommended by the various subcommittees.                           All

committee members have access to each student's application.                           This

application frequently includes additional information that was

not   available      when     the     first    reader    assigned      ratings    to   the

applicant.       The applicants presented are discussed one by one, and

every    member    of    the       full    committee    votes    on    admission.       An

applicant must secure a majority of the full committee's vote to

be offered admission.

             After      the    full       committee    votes    on    applications,      it

typically has a pool of more than 2,000 tentative admits, more

than can be admitted.              To finalize the class, it conducts a "lop

process" to winnow down the pool even further.                         Before deciding

which applications will be lopped, members of the admissions

committee are informed of various demographic characteristics of

the admitted applicants, including race.                  Admissions officers then

compile a "lop list" of applicants who might be lopped.                        This list

includes information about tentative admits -- race, athletic

rating, legacy status, and socioeconomic status -- relating to

some of Harvard's admissions tips.                    After enough applicants have

been lopped, Harvard sends decisions to applicants.

        "Tips"    Given       to    Benefit     ALDC     Applicants      and     Non-ALDC

        Applicants

             Since at least 1990, Harvard has used a system of "tips"

in its application review process.                     Tips are plus factors that


                                            - 21 -
might tip an applicant into Harvard's admitted class.                 The tip

system is an overlay of Harvard's process and tip factors can be

considered at multiple points in Harvard's review.              Tips can be

incorporated in Harvard's ratings and during the committee review

stage.

            Harvard has memorialized a non-exhaustive list of tip

factors in a handbook it gives to admissions officers and alumni

interviewers.       The   factors      contained     in   Harvard's   written

materials    are   outstanding     and    unusual    intellectual     ability,

unusually appealing personal qualities, outstanding capacity for

leadership, creative ability, athletic ability, legacy status, and

geographic, ethnic, or economic factors.            Harvard admits that race

is considered.

     Harvard's Consideration of Race

            Harvard's use of tips that take race into account is the

focus of many of SFFA's claims.          We consider how and when Harvard

claims to consider race.         It admits that race can be considered

during Harvard's "first read" of application materials only when

assigning an applicant's overall rating.             It also admits that an

applicant's race can be considered in both subcommittee and full

committee meetings.       Harvard denies that race is considered in

assigning an applicant's personal rating during the "first read."

            We describe the background against which Harvard's tip

taking   race   into   account    is   used.    Admissions     officers    are


                                    - 22 -
provided, from time to time, with summaries containing demographic

information.          These "one-pagers" provide a snapshot of various

demographic         characteristics    of    Harvard's     applicant    pool   and

admitted class and compares them to the previous year. In addition

to race, these sheets summarize the applicant pool on a variety of

other        dimensions   (e.g.,    gender,     geographic    region,    intended

concentration,         legacy    status,    whether   a   student   applied    for

financial aid, etc.).           Information from this sheet is periodically

shared with the full admissions committee, and the committee uses

this information in part to ensure that there is not a dramatic

drop-off in applicants with certain characteristics -- including

race -- from year to year.            Harvard keeps abreast of the racial

makeup of its admitted class in part because doing so is necessary

to forecast yield rates. The yield rate is the percent of admitted

applicants who accept an offer of admission.13               Empirically, Asian

American and white students accept offers of admission at higher

rates        than   African   American,     Hispanic,     Native   American,   and

multiracial applicants.




        13An alternative interpretation of "yield rate by race" is
the number of students of a particular race admitted divided by
the total number of students admitted. We discuss this statistic
when reviewing the district court's findings of fact.


                                       - 23 -
     ALDCs:    Athletes,    Legacy    Applicants,      Dean's   Interest   List

     Applicants, and Children of Faculty or Staff

             Harvard also provides tips to ALDC (recruited athletes,

legacy applicants, applicants on the Dean's Interest List,14 and

children of faculty or staff) applicants.            ALDC applicants make up

less than 5% of applicants to Harvard but around 30% of the

applicants     admitted    each     year.      These     applicants     have    a

significantly    higher    chance     of    being   admitted    than   non-ALDC

applicants.     SFFA does not challenge the admission of this large

group of applicants who can and do receive tips.

             The racial makeup of ALDC applicants is different than

non-ALDC applicants.        Around 67.8% are white, 11.4% are Asian

American, 6.0% are African American, and 5.6% are Hispanic.                    In

contrast, only 40.3% of non-ALDC applicants are white, 28.3% are

Asian American, 11% are African American, and 12.6% are Hispanic.

3)   Prior     Analyses    of   Harvard's     Use   of   Race   in     Harvard's

     Admissions Process

             Because SFFA argues, and Harvard denies, that its claims

are supported by prior reviews of Harvard's admissions policies,

we describe those analyses.




     14   The Dean's Interest list is a list of applicants the
Dean of Admissions gives special attention to.     It primarily
includes the children or relatives of donors, and it includes a
rating of how important the donor is to Harvard.


                                     - 24 -
         1990 U.S. Department of Justice Office of Civil Rights ("OCR")

         Report

              In 1990, OCR investigated potential claims of anti-Asian

bias in Harvard's admissions process but concluded there was no

difference in the numeric ratings given to white and Asian American

applicants.

              At    the   time,    Harvard   reviewed     applications   using   a

process like the one challenged in this lawsuit in the sense that

it used a rating system and tips for race and ALDC applicants.

OCR's      report    stated       that    "descriptions     of   Asian   American

applicants        were    found   that    could   have    implications   for    the

stereotyping of Asian American applicants."                But "[t]hey could not

be shown to have negatively impacted the ratings given to these

applicants."        The OCR report concluded that Harvard did not use a

quota system for Asian Americans, that its rating system was not

designed or implemented to harm Asian Americans, and that, "taken

as   a    whole,    there   was    no    significant     difference   between   the

treatment of Asian American applicants and the treatment of white

applicants."

         Harvard's Office of Institutional Research Studies

              Harvard has conducted its own studies of its admissions

process in the past decade.

              The first of these -- commissioned in part due to a

widely publicized November 2012 article by Ron Unz in The American


                                         - 25 -
Conservative titled "The Myth of the American Meritocracy" -- was

conducted by Harvard's Office of Institutional Research (OIR).

This review started in December 2012 and went through several

stages.     OIR's initial rough, preliminary logistic regression

models,   which    omitted   many    variables     actually   considered    in

Harvard's    admission     process     (like   socioeconomic       or   family

circumstances), showed that Harvard was better able to predict the

racial makeup of its admitted class if it included race as an

explanatory variable in the regression.

            After this analysis by OIR, Harvard's Dean of Admissions

requested further analysis on Harvard's use of low-income tips.

OIR's next analysis used application data for the classes of 2009

to 2016 and found that "low income students clearly receive a 'tip'

in the admissions process" but that "the tip for legacies and

athletes is larger" than for low income applicants.            It also found

that "there are demographic groups that have negative effects."

The admittedly limited model suggested but did not conclude that

Asian American applicants were statistically significantly less

likely to be admitted to Harvard than white applicants.                    OIR

explained   that    the   model   "has   several    limitations"    and   that

expanding the set of explanatory variables in the model "might

result in a better fitting model, one that accounts for more of

the   variation    in   individual    applicants    and   their   potentially

unique contributions to the entering class."


                                     - 26 -
            Harvard's       Dean   of    Admissions    then          asked   OIR   to

investigate whether Harvard's tip for low-income applicants was

consistently      applied     across    applicants     of    different         races.

Specifically, given the concerns raised about Harvard's treatment

of Asian American applicants, he wanted an analysis of the effect

of being both Asian American and low-income.                     OIR inserted an

interaction term into the logistic regression model used in its

previous report in order to capture the effect of being both Asian

American    and    low   income.15       This   term   had       a    statistically

significant positive coefficient, suggesting that, holding all

else constant, being both Asian American and low income results in

an applicant having a higher chance of admission than the sum of

the effect of being Asian American or low-income alone suggests.

This model, however, admittedly suffered from the same problems

and limitations as OIR's earlier models in that it omitted many

variables   that    Harvard    actually     considered      in       its   admissions

process.




     15   An interaction term between two categorical (i.e., non-
numeric) variables in a logistic regression model captures whether
the effect of having one characteristic changes when another
characteristic is also present. See Reference Manual on Scientific
Evidence [hereinafter, "FJC Reference Manual"] (3d ed. 2011) at
316-17. Here, the interaction term measures whether being both
Asian American and low-income simultaneously results in a greater
or lower change in an applicant's admission chances beyond the
effects   of   being   either   Asian   American   or   low-income
independently.


                                       - 27 -
4)      Harvard's Articulation of Its Justification for Its Use of

        Race to Accomplish Diversity

        The Khurana Committee

             In 2015, Harvard created the "Committee to Study the

Importance of Student Body Diversity" (the "Khurana Committee").

This committee was chaired by Rakesh Khurana, the dean of Harvard

College.    The report it issued (the "Khurana Report") was part of

Harvard's effort to explain the benefits Harvard derives from

diversity, including racial diversity, as required by Supreme

Court precedent.        Indeed, the Khurana Committee recognized that

"[t]he question before [it] is one the Supreme Court has asked

public institutions of higher education to answer in connection

with the consideration of an applicant's race" in admissions.

             The Khurana Committee sought input from a variety of

sources at Harvard.        In reaching its conclusions, it relied on

discussions    with     students,   alumni,    faculty,    athletic    coaches,

extracurricular advisors, the deans of admissions and student

life,     residential     faculty   deans,     and   other    committees     on

admissions, financial aid, and educational policy.                 Based on its

findings,     it   "emphatically     embrace[d]      and    reaffirm[ed]    the

University's long-held . . . view that student body diversity --

including     racial    diversity    --   is    essential     to    [Harvard's]

pedagogical objectives and institutional mission."




                                    - 28 -
             The Khurana Report began by reiterating the mission of

Harvard College: "to educate the citizenry and citizen leaders for

our society."      It detailed how Harvard has pursued this mission

over time and how student body diversity is essential to achieving

it.   At its founding, Harvard's student body was limited by the

socioeconomic,     geographic,       and    political    factors    of    the       17th

century.      Harvard     educated    the    small    subset   of   men       who    had

completed high school, had the means to travel to Harvard, and

wanted to pursue post-secondary education.

             Leading up to the Civil War, Harvard's President called

for increased diversity.             In a report to Harvard's Board of

Overseers,    he   recognized    the       "disastrous   condition       of    public

affairs." He wrote that Harvard must assemble a student body "from

different and distant States" to "remove prejudices, by bringing

them into friendly relations."

             Successive     presidents        of     Harvard   reaffirmed            the

importance of diversity.         In the late 19th century, President

Charles William Eliot revised the Harvard curriculum to promote

tolerance, mutual understanding, and camaraderie.                   He wrote that

diversity "promotes thought on great themes, converts passion into

resolution, cultivates forbearance and mutual respect, and teaches

. . . candor, moral courage, and independence of thought."                            A

century later, President Neil Rudenstine praised these reforms in

his own 1996 evaluation of diversity at Harvard.                    He wrote that


                                      - 29 -
President Eliot recognized that a diverse student body was "capable

of shaping lifelong attitudes and habits" and "indispensable to

the healthy functioning of a democratic society."                    In 2015, then-

President Drew Gilpin Faust said at the beginning of Harvard's

academic year that diversity is "an integral part of everyone's

education."      She said she meant not just racial diversity but also

other types, including religious, ethnic, national, political, and

gender diversity.           By "everyone," she said she meant not just

students but also the wider Harvard community, including faculty

and staff.

             The      Khurana    Report         made     Harvard's    reasons      for

accomplishing diversity by its limited use of race even more

explicit.        In   our    view,   at    least       these   specific    goals   are

articulated in this report: (1) training future leaders in the

public     and     private    sectors      as    Harvard's      mission    statement

requires; (2) equipping its graduates and itself to adapt to an

increasingly       pluralistic       society;      (3)     better    educating     its

students    through      diversity;       and    (4)    producing    new   knowledge

stemming from diverse outlooks.

             The Khurana Report recognized that Harvard, historically

and currently, trains leaders.                  Signers of the Declaration of

Independence attended Harvard.              Today, Harvard College graduates

"are founding and running global companies in technology, retail,

finance, and healthcare, among others."                    Graduates will become


                                        - 30 -
leaders not just in the United States but throughout the world.

The Khurana Report stated that global companies want to hire and

promote graduates who have been educated in diverse settings.

Businesses    have   internalized    diversity    and   inclusion    as     core

values. It concluded that if Harvard does not provide its students

with the opportunity to engage with other students in a diverse

undergraduate     environment,   "[its]      students    likely     would     be

constrained in their pursuit of excellence, and [Harvard] would be

remiss in failing to provide them with the skills they need to

flourish after graduation."

             The Khurana Report also stated that providing a diverse

learning environment is necessary not only for Harvard to prepare

its students to become leaders but also for it to train leaders at

all.   It quoted the Supreme Court in Grutter v. Bollinger: "In

order to cultivate a set of leaders with legitimacy in the eyes of

the citizenry, it is necessary that the path to leadership be

visibly open to talented and qualified individuals of every race

and ethnicity."      539 U.S. 306, 332 (2003).          The Khurana Report

said that Harvard "must demonstrate to the world that individuals

of all races, ethnicities, all backgrounds may thrive, succeed,

and lead" to continue to train leaders.          If Harvard cannot produce

a diverse set of graduates, it may no longer produce leaders.

             Next, the Khurana Committee said that Harvard's students

graduate into a world that has become increasingly diverse.                 The


                                    - 31 -
Khurana Report quoted from the amicus brief Harvard filed in Fisher

II:     "Whatever their field of endeavor, Harvard's graduates will

have to contend with a society that is increasingly complex and

influenced by developments that may originate far from their homes.

To    fulfill    their    civic   and    other       responsibilities,       Harvard's

graduates cannot be blind either to the challenges facing our

increasingly      pluralistic     country       or    to    the    unresolved     racial

divisions that stubbornly persist despite decades of substantial

efforts to resolve them."              The Khurana Report said student body

diversity encourages students to "examine ways of processing the

world    dissimilar       to   their    own"     and       that    through   classroom

discussion with others "one learns to negotiate pluralism."                          The

Khurana    Report    said      that    racial    diversity         in   particular    is

important       because   Harvard's      graduates         enter    a   society   where

"negative life experiences attributable to differences in racial

and ethnic heritage" are still commonplace.                        It concluded that

Harvard "would fail in a foundational aspect of [its] mission if

[it] disregarded that fact as [it] prepare[s] [its] students for

such a complex and heterogeneous society."

            Third, the Khurana Committee detailed how diversity is

important to Harvard's goal of educating students, faculty, and

staff.     One of these goals is transformational.                      In addition to

encouraging students to embrace their own identities, Harvard

wants its students to take on an additional, complementary one.


                                        - 32 -
It wants them to become members of "the community of educated men

and women."      Harvard views this identity as "inclusive of but not

bounded    by    race    or    ethnicity."         It   "is   sensitive      to   and

understanding of the rich and diverse range of others' identities"

and "opens empathic windows to imagining how other identities might

feel."      To     achieve       this    transformation,        Harvard      creates

opportunities for students to interact with others who are unlike

themselves.

            The Khurana Report cited a book, Making the Most of

College, by Professor Richard J. Light, a professor at Harvard's

Graduate   School       of    Education.     The     book,    based   on    in-depth

interviews of thousands of Harvard students, provided examples of

how diversity, including racial diversity, can promote learning,

empathy, and understanding.              The Khurana Report observed that

certain conversations described in the book "likely could not have

occurred as candidly as [they] did" at Harvard had "any or all of

[the   students    involved]      been     white."      The   Khurana      Committee

recognized that certain learning environments are not possible

unless some students "share[] a relationship to the issue that

[others] simply [do] not have."             And the educational benefits of

diversity cannot be obtained "[i]f the only contact students had

with others' lived experiences was on the page or on the screen"

because "it would be far too easy to take short cuts in the exercise

of empathy, to keep a safe distance from the ideas, and the people,


                                        - 33 -
that might make one uncomfortable." Personal contact is essential.

It also said that the conversations in the book make clear that

students who have some characteristics in common can and do have

different perspectives from each other.             The Khurana Report drew

two   conclusions:    (1)    race   "plays    an    irreplaceable    role     in

[Harvard's] conception of a diverse student body" and (2) Harvard

cannot and does not treat race monolithically because students of

the same race do not "share the same views, experiences, or other

characteristics."

             Finally, the Khurana Committee said that diversity is

important to producing new knowledge.          Its report quoted from an

amicus brief filed by Harvard and other colleges and universities

in Regents of the University of California v. Bakke: diversity

"broadens the perspectives of teachers and thus tends to expand

the reach of the curriculum and the range of scholarly interests

of the faculty."     The Khurana Report said that entirely new fields

of study, like Women's Studies, Latin American Studies, and Labor

Studies, were created in part because universities like Harvard

admitted more women, Latinx, and low-income students.                    It also

said that older fields -- like Classics and Philosophy -- were

reshaped by "new perspectives on gender and sexuality, race,

ethnicity,    and   social   class."    And    it    said   that   the    social

sciences, natural sciences, and medicine have all been transformed

by a more diverse student body.        A homogeneous research community


                                    - 34 -
leads to "shared blind spots" that different perspectives can

reveal.        It    concluded    that    diversity     is   necessary   to    create

knowledge.

5)      Harvard's Committees to Study Race-Neutral Alternatives

        The Ryan Committee

               In 2014, in response to the creation of an external,

unaffiliated website accusing its admissions process of being

unfair,       Harvard    formed    a     committee    to     examine   race-neutral

alternatives to its race-conscious admissions process (the "Ryan

Committee").         The Ryan Committee was chaired by Professor James

Ryan, then the Dean of Harvard's Graduate School of Education.

This committee met only a few times before disbanding in December

2014.

        The Smith Committee

               In June 2017, Harvard established the "Committee to

Study Race Neutral Alternatives in Harvard College Admissions"

(the "Smith Committee").            This committee was chaired by Michael

Smith, then the Dean of Harvard's Faculty of Arts and Sciences.

Like    the    Khurana    Committee,      the   Smith      Committee   was    part   of

Harvard's       effort    to     ensure     compliance       with   Supreme     Court

precedent.          It issued a report (the "Smith Report") examining

whether Harvard could achieve its interest in diversity without

considering race in its admissions process.




                                         - 35 -
            The Smith Report began with a summary of the ways Harvard

already recruits diverse applicants.                  Harvard identifies low-

income students and encourages them to apply with informational

mailings highlighting Harvard's financial aid program.                     Harvard's

admissions process is need-blind, which means that an applicant's

inability to pay tuition will not harm their chances of being

admitted.     It   sends      representatives         --    admissions     officers,

current   undergraduates,      and    alumni     --    to    conduct      recruitment

events    throughout    the    United   States.            These   events    include

secondary schools and regions that have not historically sent

students to Harvard.       It has created a "First Generation" program

to encourage students who would be the first in their family to

attend college to apply.         As part of this program, it connects

current     first-generation         Harvard     students          with    potential

applicants to answer their questions.                      As discussed earlier,

Harvard encourages racially diverse applicants to apply through

UMRP and low-income applicants to apply through HFAI.

            Once   it   has     admitted       diverse      applicants,       Harvard

encourages them to matriculate.            It provides admitted students

with a price calculator so that they can determine if Harvard is

affordable.    And it has worked to make Harvard affordable.                   Since

2004, Harvard has steadily reduced the effective tuition that low-

income students pay.       Since 2012, Harvard has expected no parental

contribution from families earning less than $65,000 a year and a


                                     - 36 -
parental contribution limited to 10% of family income for students

from families earning less than $150,000 a year.                   It widely

publicizes this information.        Harvard also hosts a weekend-long

on-campus event for admitted students.          It provides financial aid

to low-income admitted applicants to ensure that they can attend

the event. Admittees are encouraged to meet each other and current

students, including those with similar backgrounds.            To facilitate

this, Harvard hosts an Economic Diversity and First Generation

Students Reception and a multicultural reception.

     Expanding Recruitment or Modifying Admissions Criteria

             The Smith Committee then considered six of SFFA's race-

neutral proposals to increase diversity by expanding Harvard's

recruitment efforts or modifying its admissions criteria: (1)

increasing    efforts    to   recruit     racially   and   socioeconomically

diverse   students;     (2)   expanding    partnerships    with   schools   or

organizations    that    serve   applicants     of   modest    socioeconomic

backgrounds; (3) increasing financial aid; (4) adopting place-

based preferences; (5) increasing transfer admissions; and (6)

increasing the weight for socioeconomic background.

             The Smith Report concluded that Harvard already devotes

significant resources to recruitment efforts and that expanding

them further would not increase diversity.             It said that a more

racially diverse applicant pool is itself not helpful.               Harvard

needs a recruitment process that is directed at students who are


                                   - 37 -
likely to be accepted.       Expanding the applicant pool beyond those

students would increase the number of disappointed applicants and

could even discourage younger students from applying in the future.

Harvard also reevaluates these programs at least twice a year to

determine how they can be improved or expanded.

            It    also   concluded    that    expanding   partnerships   with

schools     or    organizations      that    serve   applicants   of   modest

socioeconomic means would be insufficient for it to meet its

diversity goals.      Harvard already engages in significant outreach.

The   Report     concluded   that    Harvard's   "current   efforts    are    so

substantial that we do not believe that seeking out additional

partnerships of this nature, or deepening current partnerships

could yield more than an incrementally small number of applicants

who would be admitted to Harvard and would not otherwise have

applied."

            Next, the Committee determined that increasing financial

aid further would not increase diversity.            According to Harvard's

financial aid office, 90% of families already pay the same or less

to send their child to Harvard than they would pay to send their

child to a state school.             70% of African American students'

families and 60% of Hispanic students' families qualify for zero

parental contribution under Harvard's financial aid program.                 The

Committee found no evidence that "members of any racial or ethnic

group are choosing to attend other schools instead of Harvard on


                                     - 38 -
the basis of the need-based financial aid available at those

institutions."     It relied on statistical evidence showing that

Harvard's previous expansions of financial aid did not result in

significant increases in the number of African American or Hispanic

applicants or admitted students.                It concluded that increasing

financial aid was not a viable race-neutral alternative.

           The     Smith       Committee        also    rejected        place-based

preferences like admitting the top student from each zip code or

high   school.       It        found    such     preferences      "fundamentally

incompatible with the core mission of the Harvard admissions

process,   which   is     to    recruit,       admit,   and    enroll    the   most

extraordinary students in the world, wherever they may be found."

Such preferences were also practically impossible to implement, as

Harvard "does not have room to admit even one student" from every

high school or zip code in the United States.                 And even if Harvard

did have room, the committee found that it would be impossible to

identify the best student from each area because Harvard does not

rank applicants on a single dimension.

           The Smith Committee found that increasing the number of

transfer students would also not increase diversity.                     Harvard's

ability to admit transfer students is limited by the space it has.

98% of undergraduate students live on campus.                 Some years, it does

not have space for any transfer students at all.                 To increase the

transfer students it admits, Harvard would need to admit fewer


                                       - 39 -
freshmen to reserve spots for transfer students.               This would only

increase diversity if the transfer applicant pool were more diverse

than Harvard's freshman applicant pool.              But the Smith Committee

found that the transfer pool is "less diverse and less impressive

than the pool of freshman applicants."

            Finally, the Smith Committee found that increasing the

weight it places on socioeconomic background in admissions would

not further Harvard's diversity goals.               Harvard "believes that

excellence    can   and   should   be   found   in    all   backgrounds"    and

determined that "[a] focus on socioeconomic circumstances that

outweighed all other factors could equally reduce the depth and

breadth of the Harvard class as well as its excellence in many

dimensions." In order to reach a level of racial diversity similar

to   what   it   currently   achieves,    Harvard      would    need   to   give

applicants from lower socioeconomic backgrounds such an extreme

tip that it would "overwhelm other considerations in the admissions

process" and result in "significant changes in the composition of

the admitted class."         Harvard would admit substantially fewer

students with the highest academic, extracurricular, personal, and

athletic     ratings.        As    academic     excellence       "remains    an

institutional imperative" at Harvard, the Smith Report concluded

that these changes were not feasible.           The Smith Committee also

found that using socioeconomic status as a proxy for race would

result in many non-white students in Harvard's class coming from


                                   - 40 -
modest socioeconomic circumstances.                 Achieving racial diversity in

this way would come "at the cost of other forms of diversity,

undermining      rather       than    advancing     Harvard's     diversity-related

educational objectives."

        Eliminating Admissions Practices

               Next,    the   Smith    Committee      evaluated    whether    Harvard

should eliminate three of its core admissions practices: (1) early

action; (2) deferred admission and tips for ALDC applicants; and

(3) consideration of standardized test scores.

               Harvard already tried eliminating Early Action.                Harvard

thought that eliminating Early Action would "encourage an even

greater number of diverse students to apply and matriculate" and

eliminated Early Action from 2007 to 2011.                 It found that doing so

"reduced       [its]     ability      to    attract    a      broadly    diverse     and

academically      excellent      class."        Considering      Harvard's    "direct

experience and experimentation with Early Action, the committee

[did]    not    believe       that    abolishing      Early    Action    again     would

contribute to diversity on campus."

               The Smith Committee next concluded that eliminating ALDC

tips and deferred admission would not be adequate race-neutral

alternatives.          If Harvard were to eliminate its consideration of

race and make no other changes, the Smith Report says that the

share of African American admitted students would be 5.6% and the

share who are Hispanic or Other would be 8.9%.                          If it were to


                                           - 41 -
eliminate    the    consideration      of   race   and    eliminate    deferred

admission and ALDC tips, the report says that the share of African

American admitted students would be 5.3% and the share who are

Hispanic or Other would be 9.3%.            The Smith Committee found that

eliminating these admissions practices resulted in negligible, and

sometimes negative, changes to diversity.

            The    Smith   Committee    also   defended    Harvard's     use   of

deferred admission and ALDC tips.            It found them consistent with

Harvard's values.          Deferred admission allows Harvard to admit

students who would benefit from a gap year.                  Giving tips to

athletes allows Harvard to admit students who have demonstrated

"discipline, resilience, and teamwork" and allows Harvard to field

competitive athletic teams, which fosters a sense of community on

campus.     Preferencing legacy applicants "helps to cement strong

bonds between the university and its alumni," fosters community-

building, and encourages alumni to donate their time and money to

support Harvard.        Harvard's tip for "Dean's List" students is "far

too small for the cessation of any such practice to contribute

meaningfully to campus diversity."             Finally, giving tips to the

children of faculty and staff is important to workforce retention.

Eliminating this tip would disadvantage Harvard relative to other

schools in recruiting faculty and staff.

            Finally, the Smith Committee found that eliminating

consideration      of    standardized   test    scores    would   come    at   a


                                    - 42 -
significant     cost     to    Harvard's    other   educational   objectives.

Relative to Harvard's current admitted classes, "the proportion of

students with the highest academic ratings would decline by 17%,

and the proportion of students with the highest extracurricular or

personal ratings would decline by 7%."              The Smith Committee also

found that standardized tests are imperfect measures but "provide

useful information that the committee would lose if it excluded

any consideration of them."

              After considering all of the race-neutral alternatives

proposed by SFFA, the Smith Committee concluded that "they will

not work at Harvard [] at this time."                    The Smith Committee

recommended that Harvard revisit race-neutral alternatives in

2023.

        II.   Procedural History and Descriptions of the District

                                     Court's Rulings

              The district court conducted a fifteen-day bench trial

from October 15, 2018 to November 2, 2018.            Closing arguments were

held on February 13, 2019. Below, we describe the district court's

rulings.       As   to   all   of   its   conclusions,   we   provide   further

descriptions during our legal analysis.              Our description of the

district court's legal conclusions is brief because we review those

conclusions de novo.          See, e.g., AcBel Polytech, Inc. v. Fairchild

Semiconductor Int'l, Inc., 928 F.3d 110, 116 (1st Cir. 2019).




                                      - 43 -
1)      The District Court Held That SFFA Had Article III Standing

             Before trial, the district court held that SFFA had

associational standing to sue Harvard under Hunt v. Washington

State Apple Advertising Commission, 432 U.S. 333 (1977).                See SFFA

I, 261 F. Supp. 3d at 111.           It held that SFFA satisfied Hunt's

requirements because SFFA included members who had standing to sue

Harvard themselves, because the lawsuit was germane to SFFA's

purpose, and because the injunctive relief sought by SFFA does not

require the participation of its members who have standing.                  See
id. at 110-11. It rejected Harvard's argument that it had to apply

an additional test from Hunt -- the "indicia of membership" test

-- to determine if SFFA was a traditional voluntary membership

organization capable of having associational standing because it

found that SFFA "adequately represents the interests of its current

members without needing to test this further based on the indicia-

of-membership factors." Id. at 109.

             Harvard challenges SFFA's standing in defense of the

outcome reached.

2)      The District Court Held That Harvard's Limited Use of Race in

        Its Admissions Program Survives Strict Scrutiny

             The district court utilized Supreme Court precedent to

apply     strict   scrutiny   to     evaluate       Harvard's     race-conscious

admissions     program.       SFFA    II,     397    F.   Supp.    3d   at   189.

Specifically, the district court articulated the requirements in


                                     - 44 -
Fisher v. University of Texas at Austin ("Fisher II"), 136 S. Ct.
2198 (2016), Fisher v. University of Texas at Austin ("Fisher I"),

570 U.S. 297 (2013), Parents Involved in Community Schools v.

Seattle School District No. 1, 551 U.S. 701 (2007), Gratz v.

Bollinger, 539 U.S. 244 (2003), Grutter v. Bollinger, 539 U.S. 306

(2003), and Regents of the University of California v. Bakke, 438
U.S. 265 (1978).     To survive strict scrutiny, Harvard's use of

race must further a compelling interest and be narrowly tailored

to do so.    See Fisher II, 136 S. Ct. at 2208, 2210.

            The court held that Harvard had a compelling interest in

student body diversity that was sufficiently precise to permit

judicial scrutiny.    SFFA II, 397 F. Supp. 3d at 192.   It credited

the Khurana Report and the witness testimony at trial. Id. at

134, 192.

            It held that Harvard met its burden under strict scrutiny

and Supreme Court precedent to show its use of race in admissions

was narrowly tailored.     It held that Harvard did not engage in

racial balancing, did not use race as a mechanical plus factor,

and did not have workable race-neutral alternatives.     SFFA II, 397
F. Supp. 3d at 192-201.

     The District Court Held That Harvard Did Not Engage in Racial

     Balancing

            A race-conscious admissions program cannot be narrowly

tailored if it implements a quota or racial balancing.    See Fisher


                                - 45 -
I, 570 U.S. at 311; Grutter, 539 U.S. at 334.        The district court

found that Harvard's admissions program "intends to treat every

applicant as an individual," that "[e]very applicant competes for

every seat," and that Harvard has no target numbers for members of

certain races or permissible levels of fluctuation.        SFFA II, 397
F. Supp. 3d at 196.     It found that Harvard's admissions office's

use of "one-pagers" did not evidence racial balancing. Id. at

197.

            SFFA did not offer expert testimony to support its racial

balancing claim. Id. at 177.   The court found that "the racial

composition of Harvard's admitted classes has varied in a manner

inconsistent with the imposition of a racial quota or racial

balancing." Id. at 176.   It found that the share of Asian American

applicants admitted to Harvard has increased roughly five-fold

since 1980 and roughly two-fold since 1990. Id. at 177. It also

found that there had been more year-over-year variation in Asian

American applicants admitted to Harvard than there had been in

Asian American applicants to Harvard. Id.

       The District Court Held That Harvard Did Not Use Race as a

       Mechanical Plus Factor

            If a university considers race, it cannot do so in a

mechanical way.    See Gratz, 539 U.S. at 270-71.    The district court

found that there was no evidence of any mechanical use of tips in

Harvard's individualized, holistic review process.        SFFA II, 397


                                - 46 -
F.   Supp.   3d    at    198.      It   found     that    Harvard       considers   race

contextually. Id.      Harvard's tip was "comparable to the size and

effect" of tips sanctioned by the Supreme Court in Grutter and

Fisher II.       See id.

      The District Court Held That Harvard Had No Workable Race

      Neutral Alternatives

             A    race-conscious        admissions       program    is    not   narrowly

tailored if a university uses it despite workable race-neutral

alternatives.       See Fisher I, 570 U.S. at 312.                The district court

found that eliminating race as a factor in admissions, without

taking   any      remedial      measures,    would       reduce     African     American

representation          at    Harvard     from     14%     to      6%    and    Hispanic

representation from 14% to 9%.              SFFA II, 397 F. Supp. 3d at 178.

It found that at least 10% of Harvard's class would not be admitted

if Harvard did not consider race and that race is a determinative

tip for approximately 45% of all admitted African American and

Hispanic students. Id.

             The    court       examined    six      race-neutral          alternatives

proposed by SFFA and statistically modeled by the parties' experts:

(1) eliminating Early Action; (2) eliminating ALDC tips; (3)

improving recruiting efforts and financial aid; (4) admitting more

transfer applicants; (5) eliminating standardized testing; and (6)

instituting place-based quotas.              See id. at 179.             The court also

considered combinations of these alternatives. Id.     It held that


                                         - 47 -
none of these race-neutral alternatives were workable. Id. at

183.

3)     The District Court Held That Harvard Did Not Intentionally

       Discriminate Against Asian Americans

             At trial, the parties presented non-statistical and

statistical        evidence    on     whether     Harvard     intentionally

discriminated against Asian American applicants.            See id. at 153,

203.

             On the non-statistical evidence, the court found that

Harvard's pre-application search list was primarily a marketing

tool, that the 1990 OCR report did not evidence racial bias, and

that the trial testimony showed that Harvard's admissions officers

were not biased and did not stereotype Asian Americans. Id. at

154-58.

             The   statistical      evidence    presented   at   trial   was

extensive. The parties' experts16 reviewed descriptive statistics17

related     to   Harvard's    admissions     process,   presented   logistic




       16 Harvard relied on the expert testimony of David Card, an
economics professor at the University of California, Berkeley.
See SFFA II, 397 F. Supp. 3d at 158-59 n.40. SFFA relied on the
expert testimony of Peter Arcidiacono, an economics professor at
Duke University. Id.
       17 The term "descriptive statistics" refers generally to
statistics that summarize data (like the mean, median, or standard
deviation).   They are often "building blocks" in statistical
analyses. See FJC Reference Manual at 213, 230.


                                    - 48 -
regression     models18    of     Harvard's     academic,     extracurricular,

athletic,    school   support,      and     personal    ratings,     and   created

logistic regression models of Harvard's admissions process.                   See
id. at 158-77.

             Both Professors Card and Arcidiacono used applicant-

level admissions data19 for applicants to Harvard's classes of 2014

through 2019 to build their models. Id. at 159, 162.      The dataset

included    "hundreds     of    variables    relating    to   each   applicant's

demographic     characteristics,       personal        background,    geographic

information, test scores, high school grades, ratings assigned by

Harvard's admissions officers, and Harvard's admissions decision."
Id. at 159.     The experts had access to aggregate information for

the classes of 2000 to 2017 and a sample of actual application

files for applicants from the classes of 2018 and 2019. Id.

Harvard also presented statistics on the racial make-up of its

admitted classes from 1980 to 2019. Id. at 160.


     18   Logistic regression models can be used to measure the
effect of one explanatory variable (here, race) on a response
variable (here, depending on the model, Harvard's numerical
ratings or admission to Harvard) while controlling for other
explanatory variables (e.g., standardized tests scores, grades,
parental income, etc.). See generally Alan Agresti, Foundations
of Linear and Generalized Linear Models 165, 202 (2015).
Professors Card and Arcidiacono agreed that logistic regressions
are the most useful tool to understand the effect of race on
Harvard's admissions process. SFFA II, 397 F. Supp. 3d at 165.
     19   Their dataset contained only domestic applicants and did
not consider transfer applicants or incomplete applications. Id.
at 159 n.41.


                                     - 49 -
             The district court first made factual findings related

to the descriptive statistics.           It found that Asian Americans were

admitted to Harvard at a lower rate (between 5% and 6%) than white

applicants (between 7% and 8%) to the classes of 2014 through 2017.
Id.    It found that Asian Americans tended to score better on

Harvard's     academic     and   extracurricular             ratings    than    white

applicants but had worse personal ratings than non-Asian American

applicants. Id. at 161-62.      Both experts presented non-regression

explanations for these statistics. Id. at 162-65. The court found

problems with both and determined that logistic regression models

were   the    most    useful     tools     to    determine       whether       Harvard

discriminated against Asian Americans because these models can

isolate the effects of race by controlling for other variables

affecting the modeled outcome. Id. at 165-66.

             The   court   analyzed      two    sets    of   logistic    regression

models: the first set measured the effect of race on Harvard's

numerical ratings, while the second set measured the effect of

race on the probability of admission to Harvard. Id. at 167-72.

One of the purposes of the first set of models was to determine

whether Harvard's numerical ratings -- like the personal rating,

which SFFA argues was influenced by race -- should be included in

the second set of models. Id. at 169.           The court recognized that

variables that are influenced by race should be excluded from the

second set of models. Id. at 166. But variables that are not


                                      - 50 -
influenced by race and include information that the second set of

models would not otherwise capture should be included. Id.

               To determine whether the personal rating was influenced

by race, the court considered a model of it.20 Id. at 169-71.

This logistic regression model showed that there was a negative

correlation        between    an     applicant's     personal       rating       and   Asian

American       identity      even    when    controlling      for    various       factors

related       to   admission. Id.    at   169.      The     court    found      that

correlation        does   not       imply    causation.        It    found       that    the

correlation between race and the personal rating did not mean that

race influences the personal rating. Id. at 170.

               The district court then found that Harvard's expert's

model        including    the       personal      rating    "results        in     a    more

comprehensive analysis." Id. at 173.         Nonetheless, it considered

a model including the personal rating and a model excluding it.
Id. at 175.        The model including the personal rating showed that

Asian American identity has no statistically significant effect on

an applicant's chance of admission to Harvard. Id.        The model


        20The court also considered logistic regression models for
Harvard's   other   ratings   and   found   that   the   academic,
extracurricular, athletic, and school support ratings should be
included in the models because they were not influenced by race.
Id. at 167-72.
     The court made other findings related to the differences in
the experts' modeling assumptions, but the court's decision on the
personal rating is the only modeling choice SFFA challenges on
appeal.


                                            - 51 -
excluding the personal rating showed that Asian American identity

had   a   slightly   negative     effect    on   an   applicant's    chance    of

admission    to   Harvard. Id.      The   district   court    found    the

statistical evidence "inconclusive" and held that it did "not

demonstrate any intent by admissions officers to discriminate

based on racial identity." Id.   Based on the non-statistical and

statistical    evidence,     it   held   that    there   was   no   intentional

discrimination. Id. at 203-04.

                         III.      Legal Analysis

            When, as here, the district court conducts a bench trial,

we review its findings of fact for clear error.             See, e.g., Sawyer

Brothers, Inc. v. Island Transporter, LLC, 887 F.3d 23, 29 (1st

Cir. 2018).       Under this standard, "we will set aside a trial

court's factual findings only if 'after careful evaluation of the

evidence, we are left with an abiding conviction that those

determinations and findings are simply wrong.'" Id. (quoting N.

Ins. Co. of N.Y. v. Point Judith Marina, LLC, 579 F.3d 61, 67 (1st

Cir. 2009)).      We also "remain mindful that the trial court 'sees

and hears the witnesses at first hand and comes to appreciate the

nuances of the litigation in a way which appellate courts cannot

hope to replicate.'" Paraflon Investments, Ltd. v. Fullbridge,

Inc., 960 F.3d 17, 24 (1st Cir. 2020) (quoting Calandro v. Sedgwick

Claims Mgmt. Servs., Inc., 919 F.3d 26, 33 (1st Cir. 2019)).                  We




                                    - 52 -
review the district court's legal conclusions de novo.           See, e.g.,

AcBel Polytech, 928 F.3d at 116.

1)    SFFA Has Standing to Bring This Suit, Contrary to Harvard's

      Assertion

              A federal court's power to decide a suit is limited by

Article III of the U.S. Constitution, which restricts federal

courts' jurisdiction to cases or controversies.            See, e.g., Warth

v. Seldin, 422 U.S. 490, 498 (1975).              Federal courts have "an

independent obligation to assure that standing exists, regardless

of whether it is challenged by any of the parties."              Summers v.

Earth Island Inst., 555 U.S. 488, 499 (2009).

              The "prerequisites for associational standing ensure

that Article III's case or controversy requirement is satisfied."

United States v. AVX Corp., 962 F.2d 108, 116 (1st Cir. 1992).

"An association has standing to sue on behalf of its members when

three requisites have been fulfilled: (1) at least one of the

members possesses standing to sue in his or her own right; (2) the

interests that the suit seeks to vindicate are pertinent to the

objectives for which the organization was formed; and (3) neither

the   claim    asserted   nor   the    relief   demanded   necessitates   the

personal participation of affected individuals." Id. (citing

Hunt, 432 U.S. at 343).           Harvard does not dispute that SFFA

satisfies these requirements, and, for the reasons stated in the




                                      - 53 -
district court's opinion, we agree that it does.                 See SFFA I, 261
F. Supp. 3d. at 109-11.

              Instead,     Harvard        argues   that   SFFA    lacks    standing

because it is not a "genuine" membership organization as required

by Hunt and in doing so misreads the Supreme Court's decision in

Hunt.    Its argument hinges on the resolution of two issues: (1)

whether this Court must apply the "indicia of membership" test to

determine     whether    SFFA   is    a    traditional    voluntary    membership

organization and (2) if so, whether SFFA satisfies this test.

Because we hold that the indicia of membership test does not apply

to SFFA, we do not address whether SFFA satisfies it.

              In Hunt, the Court addressed whether the Washington

State Apple Advertising Commission -- "a state agency, rather than

a traditional voluntary membership organization" -- could claim

associational standing. 432 U.S. at 344.          To resolve the issue,

it introduced a threshold hurdle that certain organizations must

clear before invoking associational standing. Id.   Dubbed the

"indicia of membership" test by later courts, see, e.g., Friends

of the Earth, Inc. v. Chevron Chem. Co., 129 F.3d 826, 829 (5th

Cir. 1997), this test requires courts to determine if organizations

that    are    not    voluntary      membership     organizations,        "for   all

practical purposes, perform[] the functions of a traditional trade

association." 432 U.S. at 344.       The Court identified a number of

factors to consider: whether the organization's purpose is to


                                      - 54 -
protect and promote the interests of its non-members, whether these

non-members are "the primary beneficiar[ies] of its activities,"

and whether non-members elect its members, are the only people who

may   be   members,     or   finance    the    organizations'        activities,

including litigation costs, through assessments levied upon them.
Id. at 344–45.     If these indicia of membership are present, non-

membership    organizations     are     deemed      sufficiently     similar    to

traditional    voluntary     membership      organizations     and    can   claim

associational    standing     (provided      that    they   also    satisfy    the

traditional three-part test). Id.

             Harvard   argues   that    we    must    apply   the    indicia    of

membership test to SFFA to determine whether it is, in fact, a

traditional voluntary membership organization.                SFFA argues that

because it is, on its face, a traditional voluntary membership

organization, the indicia of membership test is inapplicable.                  We

agree with SFFA.

             Harvard cites a number of cases applying the indicia of

membership test.       However, none support the proposition that the

indicia of membership test must be met here.             These cases hold the

indicia of membership test is used in certain factual circumstances

which are not present in this case.           See Sorenson Commc'ns, LLC v.

Fed. Commc'ns Comm'n, 897 F.3d 214, 225 (D.C. Cir. 2018) (applying

the indicia of membership test when it was "unclear if [the

plaintiff was] the sort of organization that would qualify as a


                                  - 55 -
'membership association,'" id. at 225, and concluding that it was

not   because      the    plaintiff      was     an    unincorporated        online

"information forum" where users could sign up for e-mail updates,

id. 223); Heap v. Carter, 112 F. Supp. 3d 402, 418 (E.D. Va. 2015)

(noting that the indicia of membership test is used to determine

whether    an   organization      is    the     functional      equivalent   of   a

membership organization and determining that the plaintiff lacked

associational standing because it "provided no details about who

the membership is or whether [it] truly can be considered a

voluntary membership organization or a functional equivalent");

Package Shop, Inc. v. Anheuser-Busch, Inc., CIV. A. No. 83-513,

1984 WL 6618, at *8 (D.N.J. Sept. 25, 1984) (applying the indicia

of membership test when the plaintiff was a self-described trade

association but its membership list was outdated and handwritten

and it had refused to follow corporate formalities).                     Further,

this Court has routinely applied the three-part associational

standing test without also applying the indicia of membership test.

See, e.g., Merit Const. All. v. City of Quincy, 759 F.3d 122, 126–

27 (1st Cir. 2014).

            Harvard's reading of Hunt is at odds with decades of

decisions21     since    Hunt   that   have     not   applied    the   indicia    of


      21  Other courts have explicitly refused to hold that every
organization claiming associational standing must pass the indicia
of membership test. See Brady Campaign to Prevent Gun Violence v.
Salazar, 612 F. Supp. 2d 1, 29 (D.D.C. 2009) (finding that "[t]he


                                       - 56 -
membership    test   to   organizations   which,   on   their   face,   are

voluntary membership organizations.

             When suit was filed in November 2014,22 SFFA was a validly

incorporated 501(c)(3) nonprofit with forty-seven members who

joined voluntarily to support its mission of "defend[ing] human

and civil rights secured by law, including the right of individuals

to equal protection under the law."       We have already described its

bylaws and membership structure and do not repeat this description.

These facts are sufficient to conclude that SFFA is a valid

membership organization and applying an indicia of membership test

to SFFA is unwarranted.     SFFA has associational standing to pursue

its claims.




[defendant's] standing argument is based upon a flawed reading
of Hunt" because "[t]he inquiry into the 'indicia of membership'
. . . is necessary only when an organization is not a 'traditional
membership organization'"); California Sportfishing Prot. All. v.
Diablo Grande, Inc., 209 F. Supp. 2d 1059, 1066 (E.D. Cal. 2002)
("[T]he 'indicia of membership' requirement in Hunt applies only
to situations in which an organization is attempting to bring suit
on behalf of individuals who are not members.").
     22   Harvard argues that SFFA amended its bylaws after filing
suit to make itself appear more like a traditional voluntary
membership organization.    Because standing must be established
when a suit is filed, we consider whether SFFA was a traditional
voluntary membership organization as of November 2014. See Davis
v. Fed. Election Comm'n, 554 U.S. 724, 734 (2008) ("[T]he standing
inquiry remains focused on whether the party invoking jurisdiction
had the requisite stake in the outcome when the suit was filed.").


                                 - 57 -
2)      Harvard's Limited Use of Race in its Admissions Program

        Survives Strict Scrutiny

             Because Harvard accepts federal funds, it is subject to

Title VI.        42 U.S.C. § 2000d ("No person in the United States

shall, on the ground of race, color, or national origin, be

excluded from participation in, be denied the benefits of, or be

subjected     to    discrimination     under     any   program   or    activity

receiving Federal financial assistance.").             Title VI's protections

are coextensive with the Equal Protection Clause of the Fourteenth

Amendment.       See Bakke, 438 U.S. at 287 ("Title VI must be held to

proscribe only those racial classifications that would violate the

Equal Protection Clause or the Fifth Amendment."); Alexander v.

Sandoval, 532 U.S. 275, 280 (2001) (describing the preceding

language    in     Bakke   as   "[e]ssential    to   the   Court's    holding").

Harvard is subject to the same limitations on its use of race in

admissions as state-run institutions.

             When Title VI applies, a university is prohibited from

considering race in its admission process "unless the admissions

process can withstand strict scrutiny."                Fisher I, 570 U.S. at

309.     Harvard admits that it considers race in its admissions

process and at times provides tips to applicants based on their

race.     Strict scrutiny applies regardless of racial animus.              See
id.     Strict scrutiny requires that the university's use of race

must further a compelling interest.            See Grutter, 539 U.S. at 326.


                                     - 58 -
             The Supreme Court has held that attaining student body

diversity may be a compelling interest.             Fisher I, 570 U.S. at

310.        Whether   an     asserted    interest   in     diversity      is   a

constitutionally acceptable compelling interest requires that a

university    have    made   certain    showings.    And   even    once   those

showings are made, the university must also show that the means

utilized to further that interest are narrowly tailored, which

means that the university must make additional showings.                   SFFA

argues that Harvard fails strict scrutiny because it engages in

racial balancing, uses race as a mechanical plus factor, and has

race-neutral alternatives.23

       Compelling Interest

             When assessing a university's interest in student body

diversity, it has long been the law that a school "bears the burden

to prove 'that the reasons for any [racial] classification [are]

clearly identified and unquestionably legitimate.'" Id. (quoting

City of Richmond v. J.A. Croson Co., 488 U.S. 469, 505 (1989)).

"[T]he decision to pursue 'the educational benefits that flow from

student body diversity' . . . is, in substantial measure, an



       23 It is not entirely clear how SFFA's arguments about
Harvard's use of race to benefit African American and Hispanic
applicants relate to SFFA's central allegation that Harvard
discriminates against Asian American applicants in favor of white
applicants. We understand SFFA's arguments as attacking the use
of race to admit African American and Hispanic candidates, to the
detriment of Asian American and white applicants.


                                   - 59 -
academic    judgment    to   which   some,    but   not    complete,      judicial

deference is proper." Id. (quoting Grutter, 539 U.S. at 330).

But "asserting an interest in the educational benefits of diversity

writ large is insufficient."          Fisher II, 136 S. Ct. at 2211.                A

university's goals "must be sufficiently measurable to permit

judicial scrutiny of the policies adopted to reach them." Id.

SFFA's appellate challenge to us does not contest that Harvard has

a compelling interest in diversity.            Nonetheless, Supreme Court

precedent compels us to assess whether Harvard's interest in

diversity is both clearly identified, definite, and precise.

            The Fisher II majority held that that the University of

Texas's interest in diversity was definite and precise when it

identified the educational values it sought to realize through its

race-conscious     admissions    program. Id.   These       values    included

promoting    cross-racial      understanding,       breaking       down        racial

stereotypes, fostering a robust exchange of ideas, cultivating "a

set of leaders with legitimacy in the eyes of the citizenry,"

exposing them to different cultures, and preparing them for the

challenges    of   an   increasingly    diverse     workforce. Id.      The

University of Texas commissioned a year-long study and issued a

thirty-nine-page proposal giving a reasoned explanation for its

decision to pursue its diversity goals. Id.    The Fisher II

majority also held that record evidence from admissions officers

reiterating this same explanation for the university's use of race


                                     - 60 -
further supported the precision and particularity of the program.
Id.

          Harvard has identified specific, measurable goals it

seeks to achieve by considering race in admissions.    These goals

are more precise and open to judicial scrutiny than the ones

articulated by the University of Texas and approved by the Fisher

II majority.   Harvard's interest in diversity is established both

by the Khurana Report and other statements and testimony at trial.

          We rely on the Khurana Report described before and do

not repeat its description. The articulated purpose of the Khurana

Report was to enable courts to assess whether Harvard's interest

was sufficiently compelling to comply with strict scrutiny and

Supreme Court precedent. The Khurana Committee produced the report

after a thoughtful, rigorous study of the importance of diversity

to Harvard.

          As for process, the Khurana Committee relied on input

and data from students, alumni, faculty and staff, and other

stakeholders in Harvard's admissions process.    It considered how

a diverse environment prepares Harvard's graduates to enter the

public and private sectors and how those sectors prefer graduates

who have been exposed to a wide range of ideas and people.   In our

view, at least these specific goals were articulated in the Khurana

Report: (1) training future leaders in the public and private

sectors as Harvard's mission statement requires; (2) equipping


                              - 61 -
Harvard's graduates and Harvard itself to adapt to an increasingly

pluralistic    society;    (3)   better   educating     Harvard's   students

through diversity; and (4) producing new knowledge stemming from

diverse outlooks.       These goals make clear that Harvard's interest

in diversity "is not an interest in simple ethnic diversity, in

which a specified percentage of the student body is in effect

guaranteed to be members of selected ethnic groups," but "a far

broader    array   of   qualifications    and    characteristics    of    which

racial or ethnic origin is but a single though important element."

Parents Involved, 551 U.S. at 722 (quoting Grutter, 539 U.S. at

324-25).    Race is one piece of Harvard's interest in diversity.

It is "considered as part of a broader effort to achieve 'exposure

to widely diverse people, cultures, ideas, and viewpoints.'" Id.

at 723 (quoting Grutter, 539 U.S. at 330).

            Testimony at trial also supported Harvard's interest in

diversity. The district court made a factual finding that "Harvard

values and pursues many kinds of diversity within its classes,

including different academic interests, belief systems, political

views,    geographic     origins,   family      circumstances,   and     racial

identities."       SFFA II, 397 F. Supp. 3d at 133.          It found that

"Harvard tries to create opportunities for interactions between

students from different backgrounds and with different experiences

to stimulate both academic and non-academic learning." Id. at

134.     It based these findings on the testimony of "all of the


                                    - 62 -
Harvard admissions officers, faculty, students, and alumni that

testified at trial." Id. at 133.      Harvard's interest in student

body diversity and its consideration of race to attain it is also

not unique.      Many other colleges and universities consider an

applicant's     race,   in   addition   to   many   other   factors,   in

admissions.24     And the business community has communicated its

interest in having a well-educated, diverse hiring pool both in

this case and in the prior governing Supreme Court cases.25

          Harvard has sufficiently met the requirements of Fisher

I, Fisher II, and earlier cases to show the specific goals it

achieves from diversity and that its interest is compelling.



     24   According to the College Board's profiles of colleges
and universities, the schools that consider race are diverse on
numerous dimensions, including in terms of religious affiliation,
location, size, and courses of study offered. For example, the
University of Notre Dame, Georgetown University, Boston College,
Villanova University, Catholic University, Lafayette College,
Gonzaga University, Marquette University, the College of the Holy
Cross, and Fordham University all consider race in their admissions
process.             See      College       Board:       BigFuture,
https://bigfuture.collegeboard.org/. The following colleges and
universities submitted an amicus brief in support of Harvard and
also consider race in their admissions process: Brown University,
Columbia University, Cornell University, Dartmouth College, Duke
University, Emory University, Johns Hopkins University, the
Massachusetts Institute of Technology, Princeton University,
Stanford University, the University of Chicago, the University of
Pennsylvania, Vanderbilt University, Washington University in St.
Louis, and Yale University.
     25   An amicus brief filed by 14 leading American companies
says that "policies like those approved by the Supreme Court in
Grutter are essential to [their] ongoing efforts to attract and
benefit from the best possible people."


                                 - 63 -
             We turn to the heart of SFFA's challenge.            To survive

strict scrutiny, Harvard's use of race must also be narrowly

tailored and consistent with Supreme Court precedent.

      Narrow Tailoring

             Narrow tailoring requires that "[t]he means chosen to

accomplish      the    [university's]     asserted      purpose     must   be

specifically and narrowly framed to accomplish that purpose.”

Fisher I, 570 U.S. at 311 (quoting Grutter, 539 U.S. at 333).

"[N]o deference is owed when determining whether the use of race

is   narrowly   tailored   to   achieve     the   university's    permissible

goals."    Fisher II, 136 S. Ct. at 2208 (citing Fisher I, 570 U.S.

at 311).

             Accordingly, we give no deference to Harvard.          Under the

Supreme    Court's    precedent,   a   university's    admissions    program

cannot be narrowly tailored if it (1) involves racial balancing or

quotas, see Fisher I, 570 U.S. at 311,26 (2) uses race as a

mechanical plus factor, see id. at 312, or (3) is used despite

workable race-neutral alternatives, see Fisher II, 136 S. Ct. at

2208.27    "[I]t remains at all times the University's obligation to


      26  Grutter says that "[t]o be narrowly tailored, a race-
conscious admissions program cannot use a quota system" and that
racial balancing is an "unlawful interest." 539 U.S. at 323, 334.
Because the substance of these claims is similar, we review them
together under the narrow tailoring prong of strict scrutiny.
      27  There is some tension in the Supreme Court's precedent
about how extensively Harvard can consider race. If Harvard's use
of race is too extensive, it could be impermissibly mechanical


                                   - 64 -
demonstrate, and the Judiciary's obligation to determine, that

admissions processes" are narrowly tailored.    See Fisher I, 570
U.S. at 311-12.

      There Was No Error in Holding That Harvard Did Not Engage in

      Racial Balancing

            SFFA first argues that Harvard's admissions policy is

not narrowly tailored because Harvard engages in racial balancing.

The United States, as an amicus in support of SFFA, makes a similar

argument.    Under the Supreme Court's precedent, racial balancing

is impermissible.    See, e.g., id. at 311.   A university "is not

permitted to define diversity as 'some specified percentage of a

particular group merely because of its race or ethnic origin.'"
Id.   (quoting Bakke, 438 U.S. at 307).   "Racial balancing is not

transformed from 'patently unconstitutional' to a compelling state

interest simply by relabeling it 'racial diversity.'"      Parents



under Gratz or used beyond the "factor of a factor of a factor" in
the holistic review process approved in Fisher II. See Gratz, 539
U.S. at 272; Fisher II, 136 S. Ct. at 2207. But if Harvard's use
of race is not extensive enough, it cannot reach its diversity
goals, thus undercutting the rationale for using race at all. See
Fisher II, 136 S. Ct. at 2212 (addressing petitioner's argument
that   "considering   race   was  not   necessary   because   such
consideration has had only a '"minimal impact" in advancing the
[University's] compelling interest'") (citation omitted).       To
address this tension, the Fisher II majority held that "it is not
a failure of narrow tailoring for the impact of racial
consideration to be minor" and that "[t]he fact that race
consciousness played a role in only a small portion of admissions
decisions should be a hallmark of narrow tailoring, not evidence
of unconstitutionality." Id.


                               - 65 -
Involved, 551 U.S. at 732.               However, universities may pay "some

attention        to    numbers"      without       "transform[ing]    a     flexible

admissions system into a rigid quota."                 Grutter, 539 U.S. at 336

(quoting Bakke, 438 U.S. at 323).

               SFFA argues that, focusing on the classes of 2009 to

2018,28 "the percentage of [Harvard's] class by race always fell

within a narrow range."              For these classes, the share of Asian

Americans admitted ranged from a low of 17.5% in 2013 to a high of

20.3% in 2016 with various percentages in between.

               SFFA     also    argues      that    Harvard   uses    "one-pagers"

displaying the racial makeup of the admitted class to ensure racial

balancing and to "closely monitor the racial makeup of [its]

class."        In     support   of   this    argument,   it   cites   one   Harvard

admissions officer's testimony that Harvard uses its one-pagers to

prevent "a dramatic drop-off in some group [from] last year."

               First considering the broader context, the share of

admitted Asian American applicants for the classes of 1980 to 2019

has increased from a low of 3.4% in 1980 to a high of 20.6% in

2019.        The share of Asian American applicants has ranged from a

low of 4.1% in 1980 and a high of 22.5% in 2014 over the same

period.        The level of variation in the share of admitted Asian


        28SFFA chooses to start its analysis with Harvard's class
of 2009 and end with the class of 2018 because Grutter was decided
in 2003 and it argues this is the "ten-year period between Grutter
and this suit."


                                         - 66 -
American applicants is inconsistent with a quota, as is the fact

that   the   share    of    admitted    Asian    Americans   co-varies     almost

perfectly with the share of Asian American applicants.

             Even if we were to restrict the analysis to the period

SFFA favors, the same pattern holds. The amount by which the share

of admitted Asian American applicants fluctuates is greater than

the    amount    by   which   the   share   of    Asian   American    applicants

fluctuates.       This is also true for Hispanic and African American

applicants. It is the opposite of what one would expect if Harvard

imposed a quota.            The fact that Harvard's admitted share of

applicants by race varies relatively little in absolute terms for

the classes of 2009 to 2018 is unsurprising and reflects the fact

that the racial makeup of Harvard's applicant pool also varies

very    little    over     this   period.       The   district   court   properly

concluded that Harvard does not utilize quotas and does not engage

in racial balancing.

             Next, SFFA's argument on the impermissibility of one-

pagers is foreclosed by Grutter and Fisher II.                       The Grutter

majority held that the "consultation of the 'daily reports,' which

keep track of the racial and ethnic composition of the class" does

not "'sugges[t] there was no further attempt at individual review

save for race itself' during the final stages of the admissions

process." Id. (quoting id. at 392 (Kennedy, J., dissenting)).




                                       - 67 -
           The Grutter Court also pointed to two additional factors

-- present here -- supporting its conclusion that the university's

admissions program did not function as an unconstitutional quota:

(1) the variation in the percent of minority applicants admitted

each year and (2) the uncontradicted testimony by admissions

officers "that they never gave race any more or less weight based

on the information contained in these reports." Id.

           Harvard's witnesses testified that they used one-pagers

for three main reasons: (1) to assess how well its diversity

recruitment efforts (e.g., via UMRP and HFAI) were working; (2) to

manage its yield rates; and (3) to avoid drop offs in students

with particular characteristics due to inadvertence or lack of

care.

            Harvard may permissibly use one-pagers to assess the

effectiveness of its pre-application recruitment efforts.            Given

the Fisher II majority's command that universities must "continue

to use . . . data to scrutinize the fairness of its admissions

program   [and]   to   assess   whether   changing    demographics    have

undermined the need for a race-conscious policy," Harvard's use of

one-pagers for this purpose evidences narrow tailoring because it

allows Harvard to assess whether its race-conscious admissions

policy is still necessary. 136 S. Ct. at 2214.

           Managing yield rates is also permissible.         Harvard is a

residential college with a limited number of beds.           It needs to


                                 - 68 -
carefully monitor the number of applicants it admits to avoid

becoming overcrowded.           Applicants with different demographics

accept offers of admission at different rates.                    For example,

applicants from "Sparse Country" accept offers of admission at

lower rates than other applicants.          Engineering admittees yield at

lower rates.     And applicants of different races also enroll at

differing rates.     To help manage its class size, Harvard includes

geographic data, intended concentration, and race -- in addition

to many other factors, like gender, ALDC status, and economic

status -- on its one-pagers.        This is permissible.

             One-pagers also avoid drop-offs in admitted students

with certain characteristics, including race, due to inadvertence

or lack of care.     An admissions officer testified that if Harvard

did observe a dramatic decrease in representation of members of a

particular    race   in   its    admitted    class   that   was   not   due   to

inadvertence or lack of care, "[s]ome things can't be avoided."

Harvard's use of race in this way has been approved by the Supreme

Court.    See Grutter, 539 U.S. at 335 (finding Harvard's "flexible

use of race" instructive and refusing to characterize its use of

race as a quota when "Harvard certainly had minimum goals for

minority enrollment, even if it had no specific number firmly in

mind").




                                    - 69 -
          There Was No Error in Holding That Harvard Did Not Use Race

          as a Mechanical Plus Factor

                 Next, SFFA argues that Harvard's admissions program is

not       narrowly       tailored     because,    in      its     view,     Harvard's

consideration of race is mechanical.              The Supreme Court has found

race-conscious admissions policies unconstitutional as mechanical

when they give pre-defined boosts to applicants solely because of

race,          when    they   preclude    individualized         consideration      of

applicants, and when race becomes the decisive factor in admission.

See Gratz, 539 U.S. at 271-72; see also Fisher II, 136 S. Ct. at

2207 (holding that consideration of race "does not operate as a

mechanical plus factor for underrepresented minorities" when it is

contextual).

                 In Gratz, the University of Michigan's undergraduate

program graded applicants using a point system. Id. at 255.

Applicants scoring over 100 points were guaranteed admission. Id.

The       school      automatically    awarded    "every        applicant   from   an

underrepresented racial or ethnic minority group . . . 20 points."
Id. at 256.           The Court found this system impermissible because it

did not allow for individualized consideration of applicants, as

required by Bakke, and because automatically distributing a fifth

of the points required for admission "mak[es] 'the factor of race

.     .    .     decisive'    for   virtually     every     minimally       qualified

underrepresented minority applicant." Id. at 272 (quoting Bakke,


                                         - 70 -
438 U.S. at 317).    In contrast, the Court has found race to be

sufficiently    non-mechanical      when   its   consideration   is

individualized and can benefit any applicant.    See Fisher II, 136
S. Ct. at 2207 (explaining that "the consideration of race, within

the full context of the entire application, may be beneficial to

any UT Austin applicant -- including whites and Asian–Americans"

(quoting Fisher v. Univ. of Texas at Austin, 645 F. Supp. 2d 587,

606 (W.D. Tex. 2009))).

           SFFA argues that Harvard's race-conscious admissions

process does not pursue student-body diversity, places too much

weight on race, and that Harvard's use of race has no defined end

point.

           SFFA's contention that Harvard elevates racial diversity

above other types of diversity is not supported by the evidence.

Harvard has demonstrated that it values all types of diversity,

not just racial diversity.    Harvard's use of race in admissions is

contextual and it does not consider race exclusively.

           Next, Harvard's process does not weigh race so heavily

that it becomes mechanical and decisive in practice.      Harvard's

undergraduate admissions program considers race as part of a

holistic review process.     This use was previously praised by the

Supreme Court as a way of considering race in a non-mechanical

way.   Unlike the program in Gratz, Harvard does not award a fixed

amount of points to applicants because of their race.


                                 - 71 -
          The district court made a number of pertinent factual

findings against SFFA's arguments, all of which are supported by

the evidence.     SFFA counters by pointing to evidence that Asian

American applicants with high grades and test scores are admitted

at lower rates than applicants of other races.      The district court

considered this evidence and found that it "likely over emphasizes

grades and test scores and undervalues other less quantifiable

qualities and characteristics that are valued by Harvard and

important to the admissions process."      SFFA II, 397 F. Supp. 3d at

165.   It credited other evidence showing that the effect of race

on a student's chance of admission is "not disproportionate to the

magnitude of other tips applicants may receive." Id. at 199.

          The Supreme Court has also approved admissions programs

where race has a larger effect on a student's chances of admission

than Harvard's use of race.     In Grutter, the Supreme Court upheld

the University of Michigan Law School's race-conscious admission

program   that,     if   eliminated,      would   have     reduced     the

underrepresented minority population of the admitted class from

14.5% to 4%, a 72.4% decrease.    See 539 U.S. at 320.     Here, without

considering race, the share of African American and Hispanic or

Other students enrolled at Harvard would decrease by 45%.              See

SFFA II, 397 F. Supp. at 198.    The impact of Harvard's use of race




                                 - 72 -
on the makeup of its class is less than the one at issue in

Grutter.29

             In Harvard's holistic admissions process, tips are used

for   athletic   ability,   legacy   status,   geographic   and    economic

factors, race at times, and perhaps other reasons.                 But the

outcomes of Harvard's admissions process do not indicate that race

is    impermissibly    "'decisive'   for   virtually   every      minimally

qualified underrepresented minority applicant" within it.           Gratz,
539 U.S. at 272 (quoting Bakke, 438 U.S. at 317).           According to

SFFA's own expert's analysis, Harvard rejects more than two-thirds

of Hispanic applicants and slightly less than half of all African

American applicants who are among the top 10% most academically

promising applicants to Harvard in terms of standardized test

scores and GPA.       Gratz precludes programs where race is decisive

for minimally qualified candidates.        Harvard's admissions process


      29  The United States attempts to make the impact of
Harvard's use of race appear more significant than it is.       It
argues that Harvard "inflicts an 11.1% penalty" on Asian Americans
because, absent the consideration of race, their representation
would increase from 24% to 27%.      It then claims that Harvard
provides a 133% bonus to African Americans because their
representation increases from 6% to 14%. While these calculations
are correct, similar calculations show that race was used about as
extensively in the program approved in Grutter.      That program,
using the government's language and calculations, inflicted a
penalty of 10.9% on applicants who were not underrepresented
minorities (because their representation would increase from 85.5%
to 96% absent the consideration of race) while simultaneously
giving a 263% bonus to underrepresented minority applicants
(because their representation increased from 4% to 14.5% with the
consideration of race). See Grutter, 539 U.S. at 320.


                                  - 73 -
is so competitive that race is not decisive for highly qualified

candidates.    The   district   court    also    found      that    some    Asian

American applicants are advantaged by Harvard's use of race.                  See

SFFA II, 397 F. Supp. 3d at 178 ("The policy of considering

applicants’ race may improve the admission chances of some Asian

Americans who connect their racial identities with particularly

compelling narratives.").

            Relatedly,    the   United      States    argues   that        Harvard

"considers race at virtually every step of its admission process."

It reads Fisher II as mandating that race only be considered at

one step in a university's admissions process because race was

considered at only one point in the University of Texas at Austin's

process.    This argument is not persuasive for several reasons.

Its premise is questionable.        The Fisher II majority does say that

"race enters the admissions process . . . at one stage and one

stage only." 136 S. Ct. at 2207.          But the pervasiveness of the

University of Texas's consideration of race was one of Justice

Alito's chief criticisms in his dissent, which was joined by Chief

Justice Roberts and Justice Thomas.             Justice Alito cited the

district court's finding that "[b]ecause an applicant's race is

identified at the front of the admissions file, reviewers are aware

of it throughout the evaluation," Fisher v. Univ. of Texas at

Austin, 645 F. Supp. at 597, before writing that "[c]onsideration

of   race   therefore    pervades   every    aspect    of    UT's    admissions


                                    - 74 -
process," Fisher II, 136 S. Ct. at 2220 (Alito, J., dissenting).

It is difficult to imagine how a school could both consider an

applicant's race and holistically review their application, as

required by Supreme Court precedent, at only a single point in the

admissions    process.    This   is   true   because   the   applications

themselves frequently contain racially identifiable information,

as we have described earlier.

             Regardless, there is nothing in Fisher II suggesting

that a university can only consider race once or that only a single

use of race is a necessary component of a narrowly tailored policy.

The Court made clear that as long as race is "considered in

conjunction with other aspects of an applicant's background" and

is "but a 'factor of a factor of a factor' in the holistic-review

calculus," it will not be considered impermissibly mechanical.

Fisher II, 136 S. Ct. at 2207.    Harvard has shown that its holistic

consideration of race is not impermissibly extensive.

             Finally, SFFA and the United States argue that Harvard's

use of race has no end point because Harvard has not identified a

stopping point for its use of race.       It derives this argument from

Grutter's statement that the "use of race must have a logical end

point," 539 U.S. at 342, and its hope that "25 years from now, the

use of racial preferences will no longer be necessary to further

the interest approved today," id. at 343.        This argument is also

not persuasive and is insensitive to the achievement of the


                                 - 75 -
university's legitimate goals once it has met the requirements

established by the Supreme Court.       Indeed, the Supreme Court never

mentioned Grutter's 25-year timeline in Fisher I or Fisher II.

            Harvard's   failure   to    identify    a   specific   level    of

diversity it would need to achieve before it stopped using any

consideration of race is not fatal to its admissions program.              The

Fisher II majority held that because "the University is prohibited

from seeking a particular number or quota of minority students, it

cannot be faulted for failing to specify the particular level of

minority enrollment at which it believes the educational benefits

of diversity will be obtained." 136 S. Ct. at 2210.    Importantly,

the evidence is that Harvard has periodically reviewed its use of

race in the past, has periodically and recently considered race-

neutral alternatives, and has made it clear that it will continue

to do so in the future.     See Grutter, 539 U.S. at 342 (requiring

that universities conduct “periodic reviews to determine whether

racial preferences are still necessary”).          The same committee that

reaffirmed Harvard's need to pursue racial diversity in admissions

emphasized that "it will be important to reassess, periodically,

the necessity of considering race and ethnicity in the admissions

process."   No Supreme Court precedent requires Harvard to identify

a specific end point for its use of race.




                                  - 76 -
     There Was No Error in Holding That Harvard Considered Race-

     Neutral       Alternatives       and    Legitimately        Concluded      That   the

     Alternatives Were Not Workable

             SFFA argues that Harvard's use of race fails the narrow

tailoring prong of strict scrutiny because Harvard has disregarded

race-neutral ways to achieve its diversity goals.                         See Fisher I,
570 U.S. at 312 ("Narrow tailoring . . . . involves a careful

judicial     inquiry     into        whether       a    university     could     achieve

sufficient      diversity      without       using      racial    classifications.").

Courts must not defer to a university's consideration of workable

race-neutral alternatives. Id.     They must "be satisfied that no

workable race-neutral alternatives would produce the educational

benefits   of      diversity." Id.      Universities        have    an    "ongoing

obligation      to   engage     in    constant         deliberation    and      continued

reflection" on whether workable race-neutral alternatives exist.

Fisher II, 136 S. Ct. at 2215.

             The     Supreme     Court       has       distinguished      "conceivable"

alternatives from "workable" alternatives, requiring only the use

of workable alternatives. Id. at 2208.              Harvard has met its

burden, including through the Smith Report, to show that it has

carefully considered all alternatives.                   It has concluded that they

are not workable and would undercut its educational objectives.

"Narrow tailoring does not . . . require a university to choose

between maintaining a reputation for excellence or fulfilling a


                                         - 77 -
commitment to provide educational opportunities to members of all

racial groups."   Grutter, 539 U.S. at 339 (citations omitted).

            Harvard    has   implemented    many    of     the   policies   SFFA

proposes, like eliminating Early Action and increasing financial

aid and outreach, but found those policies insufficient.30                  This

accords with Fisher II. 136 S. Ct. at 2212-13 (finding race-

neutral alternatives unworkable when the university had introduced

scholarship programs and "submitted extensive evidence of the many

ways in which it already had intensified its outreach efforts").

            Harvard has increased the financial aid it offers to

low-income applicants since it instituted its HFAI program in 2004.

It   made   multiple    changes   over     the     years    to   increase    the

affordability of a Harvard education.              When this case went to

trial, Harvard's budget for undergraduate financial aid was around

$200 million dollars and more than half of Harvard undergraduates

received financial aid.        About 90% of Harvard students pay the

same or less in tuition as they would at a state school.                     The

initial introduction of HFAI and Harvard's first increase of the

zero parental contribution limit to $60,000 did have positive

effects on Harvard's ability to attract and admit racially diverse


     30   Some policy changes backfired.   Harvard abandoned its
Early Action program for the classes of 2012 through 2015 but
reinstated it after finding that "many highly talented students,
including    some   of    the   best-prepared   low-income   and
underrepresented minority students, were choosing programs [at
other schools] with an early-action option."


                                  - 78 -
applicants.    But later changes to the program had little to no

effect on the racial makeup of Harvard's applicants or admitted

class.    As the district court found, Harvard "has already reached,

or at least very nearly reached, the maximum returns in increased

socioeconomic and racial diversity that can reasonably be achieved

through outreach and reducing the cost of a Harvard education."

SFFA II, 397 F. Supp. 3d at 180.    Further, the Smith Report, while

not entitled to any deference, does show that Harvard has carefully

considered and rejected race-neutral alternatives.         The Smith

Report was supported by the testimony of Harvard officials.        It

was also supported by the testimony of Harvard's economic expert.

            SFFA focuses its argument on "Simulation D,"31 one of its

proposed race-neutral alternatives.      Under this scenario, Harvard

would eliminate its consideration of race, eliminate LDC tips, and

increase the tip for low-income applicants.

            If Harvard were to adopt Simulation D, its analysis shows

that the admitted share of white and African American applicants

would decrease (from 40% to 33% and 14% to 10%, respectively) and

the share of Asian American and "Hispanic and Other" applicants

would increase (from 24% to 31% and 14% to 19%, respectively).

The average student's high school grade point average would remain




     31   Simulation D is also called Simulation 7 elsewhere in
the record.


                                - 79 -
unchanged, but the average SAT score would decrease from 2244 to

2180.

            Harvard proved that Simulation D was not a workable

alternative.   Not only would SAT scores drop, but the fraction of

applicants with academic, extracurricular, personal, and athletic

ratings of 1 or 2 would decrease by more than 10% (ranging from an

11% decrease for the personal rating to a 22% decrease for the

athletic rating).    If Harvard were to increase its tip based on

socioeconomic status, it would make sacrifices on almost every

dimension   important   to   its   admissions   process,   including   one

designed to measure a student's academic excellence. As the Fisher

II majority held when it found the plaintiff's alternative of

"altering the weight given to academic and socioeconomic factors

in the University's admissions calculus" unworkable, "the Equal

Protection Clause does not force universities to choose between a

diverse student body and a reputation for academic excellence."

Fisher II, 136 S. Ct. at 2213.

            Next, the district court made a factual finding that

removing LDC tips "would adversely affect Harvard’s ability to

attract top quality faculty and staff and to achieve desired

benefits from relationships with its alumni and other individuals

who have made significant contributions to Harvard."        SFFA II, 397
F. Supp. 3d at 180.      The loss of top faculty would negatively

affect the educational experience of students at Harvard and its


                                   - 80 -
reputation for excellence.           See Grutter, 539 U.S. at 339.               The

loss of the ability to cultivate relationships with donors and

alumni through LDC tips would harm Harvard's ability to raise

funds, and the staffing changes needed to accommodate a drastic

shift        in   student   concentrations     would    present    Harvard       with

sizeable administrative expenses.              SFFA II, 397 F. Supp. 3d at

179-80,       182.      Under   Simulation   D,   the   number    of   humanities

applicants admitted would drop by 14%.            See id. at 182.       The number

of engineering applicants admitted would rise by 8%.                   See id.

                  Finally, African American representation in Harvard's

admitted class would decrease by about 32% under Simulation D.

Harvard's consideration of race is not impermissibly extensive,

but considering race is meaningful to Harvard's admissions process

because it prevents diversity from plummeting.                   Harvard's race-

conscious admissions program ensures that Harvard can retain the

benefits of diversity it has already achieved.32                   The district


        32Dean Smith testified about how his committee evaluated
race-neutral alternatives and what it considered to be an
acceptable level of racial and ethnic diversity. He said that,
having seen the progress Harvard has already made in achieving
racial diversity and the benefits it has had, one consideration
was whether Harvard would be "moving backwards from where [it is]
today." Regarding any decline in African American representation
specifically, he testified that alienation and isolation is
already a problem among African American students at Harvard and
that Harvard is "not looking to make that worse."        He also
testified that Harvard does not view underrepresented minorities
interchangeably.   The increase in representation among Hispanic
and Other students under Simulation D would not cure the decrease
in African American representation.


                                      - 81 -
court found that the dramatic decline in diversity under Simulation

D could adversely affect the educational experience at Harvard and

increase feelings of isolation and alienation among Harvard's

students. Id. at 183.    Similarly, the Fisher II majority found

that the University of Texas's compelling interest could not be

met   with    race-neutral   alternatives        when    it     had   introduced

"evidence that minority students admitted [under a race-neutral

regime] experienced feelings of loneliness and isolation."                136 S.

Ct. at 2212.

             Ample testimony in the record, including from Harvard

students and alumni, supported this finding.33               As these witnesses'

testimony      makes    clear,         a      meaningful        reduction     in

representation    --   and   a   32%       reduction    in    African   American

representation is clearly meaningful -- would make Harvard less


      33  As an example, one student testified that, when choosing
which school to attend, she "wanted to make sure that there would
be other students who were people of color like myself . . . so
that I could have a more safe environment, a more welcoming
environment, and a better . . . learning environment."        After
arriving at Harvard, she found that "students of color were a huge
minority in almost every space" and that walking into a class with
few or no people of color made her nervous and reticent; she would
hold back in discussions to avoid being "seen or stereotyped as
someone who . . . is just talking about communities of color
because that's where I came from." And she described how a large
reduction in the number of Black or Latinx students would be
"catastrophic" because "there are so few students of color and
under-represented minority groups at Harvard as it is" and that
"any sort of reduction in any of those groups would be really
detrimental to the community at Harvard, both for students of color
[and] students in general." At trial, other students and recent
alumni expressed similar viewpoints.


                                  - 82 -
attractive and hospitable to minority applicants while limiting

all students' opportunities to engage with and learn from students

with different backgrounds from their own.                  Enabling students to

understand,      relate    to,    and    learn     from    people   of     different

backgrounds is one of the main goals of Harvard's race-conscious

admissions program.          It is a compelling interest, but under

Simulation D Harvard cannot achieve it.                  Harvard has carried its

burden    of    showing    that   no    workable    race-neutral         alternatives

exist.

3)   The District Court Did Not Err in Finding Harvard Does Not

     Intentionally Discriminate Against Asian American Applicants

               SFFA's final claim is that Harvard's admissions policy

intentionally discriminates against Asian Americans.                       It argues

that the district court "could not rule out that Asian Americans

are penalized in Harvard’s admissions process" and says both the

non-statistical      and    statistical     evidence       showed    that    Harvard

discriminates against Asian Americans.                    From this premise, it

argues    that    Harvard    cannot      carry     its    burden    of    disproving

intentional discrimination under strict scrutiny.34


     34   SFFA's intentional discrimination claim does not fit
neatly into the strict scrutiny framework.      Harvard disputes
whether strict scrutiny applies to this claim. It admits to using
race in its admissions process.     But it has never admitted to
discriminating against Asian American applicants and denies doing
so.
     SFFA argues that strict scrutiny applies to any challenge
related to a university's race-conscious admission policy and

                                        - 83 -
              To    make    out       a    prima        facie          case   of        intentional

discrimination on the basis of race under Title VI, a plaintiff

must   show    that      the    defendant          treated             members     of    one    race

differently and less favorably than members of another race and

that   the     defendant        did       so     with    a        racially       discriminatory

purpose.      See Washington v. Davis, 426 U.S. 229, 239-40 (1976)

(describing the intentional discrimination standard applicable

under the Equal Protection Clause of the Fourteenth Amendment);

Sandoval, 532 U.S. at 280                 (finding the protections of Title VI

coextensive with those of the Equal Protection Clause); accord

Goodman v. Bowdoin Coll., 380 F.3d 33, 43 (1st Cir. 2004) (citing

Tolbert v. Queens Coll., 242 F.3d 58, 69 (2d Cir. 2001)).

              Assuming     arguendo        that     SFFA          is    correct     that       strict

scrutiny     operates      on   its       intentional         discrimination              claim   by

shifting      the     burden      to       Harvard           to        disprove     intentional

discrimination, Harvard can succeed only if it disproves any of


that, under strict scrutiny, Harvard bears the burden of disproving
SFFA's intentional discrimination claim.      Harvard argues that
SFFA's intentional discrimination claim does not get the benefit
of strict scrutiny until SFFA has established that Harvard has
discriminated against Asian Americans and acted with racial animus
against them. See Vill. of Arlington Heights v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 265 (1977) ("Proof of racially discriminatory
intent or purpose is required to show a violation of the Equal
Protection Clause.").    The district court adopted SFFA's view.
See SFFA II, 397 F. Supp. 3d at 190. We need not decide this issue
because we hold that Harvard prevails even applying the more
demanding standard advanced by SFFA.




                                               - 84 -
these elements.       Harvard must show that it did not discriminate

on the basis of race or that its discrimination was not intentional

(i.e., it did not act with animus or "stereotyped thinking or other

forms of less conscious bias").          Thomas v. Eastman Kodak Co., 183
F.3d 38, 42 (1st Cir. 1999).         We hold, as did the district court,

that Harvard has carried this burden.

     The District Court Did Not Err in Concluding That the Non-

     Statistical      Evidence   Did    Not    Show    Discrimination     Against

     Asian American Applicants

          SFFA     argues     that     three    pieces    of   non-statistical

evidence show intentional discrimination.                First, it says that

Harvard's admissions process as a whole -- and its use of a

personal rating in particular -- is highly subjective, which makes

it susceptible to stereotyping and bias.                 Next, it argues that

Harvard ignored warnings that its process might be racially biased,

citing   the   1990     OCR   Report     that,    as     the   district     court

acknowledged, "found recurring characterizations of Asian American

applicants that were broadly consistent with stereotypes."                  SFFA

II, 397 F. Supp. 3d at 154.          SFFA says that because Harvard took

no steps to remedy these characterizations, its process is biased

against Asian Americans.       Finally, SFFA says that Harvard's "post-

filing conduct" evidences past discrimination because, in response

to this lawsuit, Harvard amended its written handbook on reading

procedures to explicitly instruct admissions officers that they


                                     - 85 -
should not consider race when assigning a personal rating and

increased the number of Asian Americans it admitted.

              Supreme Court precedent makes clear that the fact that

Harvard's application process is subjective is insufficient to

overcome other evidence in the record that Harvard is not biased

against Asian Americans and does not stereotype them. First, there

is    no    requirement      that    universities        use   entirely       objective

criteria when considering race to admit applicants.35                        Cf. Bakke,
438 U.S.    at    317-18   (describing,        and   approving       of,    Harvard's

subjective,        "flexible"       admissions    system       where    "the     weight

attributed to a particular quality may vary from year to year

depending     upon    the    'mix'    both   of    the    student      body    and   the

applicants for the incoming class").               Harvard presented testimony

from multiple admissions officers that its admissions process,

though subjective, did not facilitate bias or stereotyping.                          The

district court found that the "testimony of the admissions officers

that there was no discrimination against Asian American applicants

with respect to the admissions process as a whole and the personal



       35 Indeed, it is unclear whether Harvard could even adopt
a more objective system and still comply with the Supreme Court's
precedent. A more objective system could be viewed as mechanically
taking race into account.    Cf. Gratz, 539 U.S. at 270 ("[T]he
University's policy, which automatically distributes 20 points, or
one-fifth of the points needed to guarantee admission, to every
single 'underrepresented minority' applicant solely because of
race, is not narrowly tailored to achieve the interest in
educational diversity.").


                                        - 86 -
ratings        in     particular       was   consistent,        unambiguous,     and

convincing."          SFFA II, 397 F. Supp. 3d at 203.             No witness who

testified "had seen or heard anything disparaging about an Asian

American applicant." Id.     The district court was permitted to

assess the credibility of witnesses and credit the testimony of

Harvard's admissions officers.               See Cooper v. Harris, 137 S. Ct.
1455,        1478   (2017)   (upholding      a    district   court's    credibility

determination that a witness "skirted the truth . . . when he

claimed to have followed only race-blind criteria in drawing

district lines" because a reviewing court "cannot disrespect such

credibility judgments"); Cumpiano v. Banco Santander Puerto Rico,

902 F.2d 148, 158-59 (1st Cir. 1990) (finding, in a discrimination

case, that "whether or not to credit [defendant's employee's]

testimony as to his knowledge and intent was predominantly a

credibility question" and that "[a]ppellate courts should always

be reluctant to erase the trial judge's answer to such a query").36

                The   nature    of    Harvard's    admissions    process,   as   the

district court recognized, offset any risk of bias.                    SFFA II, 397
F. Supp. 3d at 203.            An applicant must secure a majority of votes

at a full-body admissions committee meeting with forty admissions

officers to be admitted to Harvard, which mitigates the risk that


        36SFFA did not present any evidence to the contrary or
"present a single Asian American applicant who was overtly
discriminated against or who was better qualified than an admitted
white applicant." SFFA II, 397 F. Supp. 3d at 203.


                                         - 87 -
any   individual     officer's      bias   or   stereotyping    would    affect

Harvard's admissions process.

            Nor was there error in the district court's fact finding

that earlier reports did not show that Harvard discriminated

against or stereotyped Asian American applicants.               The district

court acknowledged that the 1990 OCR Report "found recurring

characterizations of Asian American applicants that were broadly

consistent with stereotypes." Id. at 154.     This same report also

concluded    that    "Harvard     did    not    discriminate   against   Asian

American applicants." Id.       The court also considered SFFA's

contention that Harvard referred to Asian American applicants as

"quiet," "flat," "shy," and "understated," and that this showed

stereotyping. Id. at 157.      The district court found that using

these words "with regard to such an applicant would be truthful

and    accurate      rather      than      reflective     of    impermissible

stereotyping." Id.   It found that Harvard considers applicants

holistically and that the evidence did not show "that any applicant

was referred to by these types of descriptors because of their

race or that there was any sort of systemic reliance on racial

stereotypes." Id. at 157, 193.        To the contrary, the evidence

showed that admissions officers referred to applicants of all races

using similar language, not just Asian Americans. Id. at 157.

            SFFA's last two arguments on this point are that it was

only after it filed its lawsuit that Harvard both updated its


                                     - 88 -
written    reading   procedures   to   say    that   race   should   not   be

considered when assigning the personal rating and increased the

number of Asian American applicants it admitted.            As to the first

argument, Harvard updates its reading procedures annually.                 The

district court found that "Harvard has made clear to its admissions

officers in more recent years that they should not use race in

assigning the profile ratings." Id. at 156.

            As to SFFA's second argument, while the share of Asian

American applicants admitted to Harvard did increase from 19.1%

for the class of 2018 to 20.6% for the class of 2019 after this

lawsuit was filed, the argument made ignores the broader context.

Asian Americans constituted 20.3% of the admitted class of 2016,

showing that the 20.6% share of Asian American admittees for the

class of 2019 was not anomalous.             Neither was the post-filing

increase from 19.1% for the class of 2018 to 20.6% for the class

of 2019.    The share of Asian Americans similarly increased from

17.6% for the class of 2010 to 19.5% for the class of 2011 and

from 19.3% for the class of 2015 to 20.3% for the class of 2016

before this lawsuit was filed.             Indeed, the number of Asian

Americans admitted to Harvard has been steadily increasing for

decades.

            Because statistical evidence can "generate an inference

of intentional discrimination," Haidak v. Univ. of Massachusetts-




                                  - 89 -
Amherst, 933 F.3d 56, 75 (1st Cir. 2019), we now turn to the

parties' statistical evidence.

      The     District    Court       Did    Not     Err   in     Concluding    That    the

      Statistical      Evidence        Did    Not    Show     Discrimination      Against

      Asian American Applicants

              SFFA's main argument with respect to the statistical

evidence      revolves    around       whether        to    include    an     applicant's

personal rating in the model of Harvard's admissions process.                            If

the personal rating is included, as done by Harvard's expert, being

Asian American has a statistically insignificant effect on an

applicant's     chance     of    admission.           If    the    personal    rating    is

excluded, as done by SFFA's expert, it shows that being Asian

American has a statistically significant37 negative effect on an

applicant's chance of admission to Harvard.                        SFFA argues that it

was   clear    error     for    the    district       court     to   consider    a   model

including the personal rating.                 It also says the district court



      37  An   explanatory    variable   has    a   "statistically
significant" effect if, assuming the effect of the explanatory
variable on the response variable were actually zero, the effect
observed in the model is different enough from zero that it is
unlikely to be due to chance. "Different enough" is quantified
using a significance level.     The experts in this case used a
significance level of 5%.    For example, the experts called the
effect of Asian American identity on the chance of admission to
Harvard statistically significant if, assuming being Asian
American actually had no effect on admission chances, the
probability of observing an effect of Asian American identity at
least as extreme as the effect observed in the model was less than
5%. We use the same terminology.


                                            - 90 -
erred when it concluded that Harvard had disproved intentional

discrimination after it credited one model including the personal

rating and another excluding it.        We find no error.

      The District Court Did Not Err in Finding the Statistical

      Evidence Did Not Show the Personal Rating Was Influenced by

      Race

             As a matter of basic principles of statistical analysis,

whether the personal rating used in the admissions process should

be included in the regression model hinges on whether the personal

rating is influenced by race and whether that rating includes

information that is not otherwise controlled for in the experts'

admissions models.       See FJC Reference Manual at 313-16, 322-24

(explaining     that   experts    typically   assume   that   "changes    in

explanatory variables affect the dependent variable, but changes

in the dependent variable do not affect the explanatory variables"

and the concept of omitted variable bias)

             SFFA argues that race influences the personal rating and

should be excluded, while Harvard argues to the contrary that race

is only correlated with the personal rating and excluding the

personal rating would introduce omitted variable bias into the

model.

             The district court acknowledged that the model without

the   personal     rating   was     "econometrically    reasonable"      and

"provide[d] evidence that is probative of the effect of race on


                                   - 91 -
the admissions process" but made a factual finding that "including

the personal rating results in a more comprehensive analysis" and

so was more accurate. SFFA II, 397 F. Supp. 3d at 173. Considering

all of the evidence, it concluded that "the majority of the

disparity in the personal rating between white and Asian American

applicants was more likely caused by race-affected inputs to the

admissions     process   .   .   .   or   underlying   differences   in   the

attributes that may have resulted in stronger personal ratings"

than Harvard admissions officers' biases.          See id. at 171.

             There is a clear and important distinction between race

being correlated with the personal rating and race influencing the

personal rating.     Race correlating with the personal rating means

that there is a statistical relationship between race and the

personal rating.     Race influencing the personal rating means that

this statistical relationship is causal.           It means that Harvard

assigns applicants higher or lower personal scores because of their

race.     The distinction between correlation and influence is very

important.38    See Samaan v. St. Joseph Hosp., 670 F.3d 21, 33 (1st


     38   SFFA implies throughout its brief that to see a negative
correlation between Harvard's personal rating and Asian American
ethnicity and not attribute it to racial bias is to conclude that
"maybe the stereotypes about Asian Americans are true." This is
a false dichotomy.    SFFA ignores the possibility that factors
external to Harvard's admissions process but correlated with race
could account for the racial disparity in personal ratings.
     Racial differences in Harvard's other ratings help illustrate
SFFA's logical error. For example, Asian Americans do better than
any other racial group on Harvard's academic rating. No one looks


                                     - 92 -
Cir. 2012) ("Correlation is not causation."); Wessmann v. Gittens,

160 F.3d 790,    804     (1st         Cir.   1998)      ("Even    strong

statistical correlation between variables does not automatically

establish causation.").         If race is only correlated with the

personal rating, excluding it from regression models could make it

appear as if Harvard discriminates when it does not.                    If race

influences the personal rating, including it in the experts'

regression models could make it appear as if Harvard does not

discriminate when it does.

           The district court found that even when controlling for

a number of other factors, race is correlated with the personal

rating.   SFFA II, 397 F. Supp. 3d at 169-70.             Based on this fact,

SFFA   argues   that   the    court    was     required   to   find   that   race

influences the personal rating.         The district court disagreed, and


at this correlation and concludes that there are only two
possibilities: either Asian American students are smarter than
everyone else or Harvard thinks they are and assigns them higher
ratings accordingly.    Instead, it is more likely that factors
external to Harvard's admissions process but correlated with race
account for Asian American's higher academic ratings. For this
reason, everyone agreed that Harvard's academic rating should
remain in the logistic regression model even though Professor
Arcidiacono showed that -- even when controlling for obvious
variables like grades and test scores and other factors like
demographics,   parental   education,   geographic   region,   and
characteristics of applicants' high schools -- there is a positive
correlation between Asian American identity and Harvard's academic
rating. Indeed, when asked what could account for the statistical
relationship between the academic rating and race even when
controlling for other factors, Professor Arcidiacono replied: "We
don't think it's because of race. We think it's because of these
unobservable factors."


                                      - 93 -
we hold that the district court did not clearly err in concluding

that the more accurate statistical model includes the personal

rating.

          The district court gave three reasons why the personal

rating should be included in the model.                    First, it credited

Harvard's witnesses' testimony that they did not consider race in

assigning the personal rating as evidence that race did not

influence the personal rating. Id.

          Second,    the    district        court    found     that     Professor

Arcidiacono's   analysis    establishing       a    statistical       correlation

between race and the personal rating explains only a portion of

the variation in personal ratings. Id.     Professor Card testified

at trial that Professor Arcidiacono's model had a low pseudo-R2

value, indicating a poor fit.39       A low pseudo-R2 value alone is not

sufficient to reject Professor Arcidiacono's model of the personal

rating.   But it is evidence that important explanatory variables

may have been omitted from it.

          Third,    this   evidence    of    poor    fit     properly    led   the

district court to inquire into what these omitted variables might


     39   In linear regression analyses, the R2 value "is a
statistic that measures the percentage of variation in the
dependent variable that is accounted for by all the explanatory
variables." FJC Reference Manual at 345. For technical reasons
not relevant for our purposes, statisticians cannot calculate R2
statistics for logistic regression models and instead typically
report an analogous quantity -- the pseudo-R2 value -- as one
estimate of a model's goodness of fit.


                                 - 94 -
be.     See id.; FJC Reference Manual at 314 n. 31 ("A very low R-

squared (R2) is one indication of an unexplained portion of the

multiple regression model that is unacceptably high.            However, the

inference that one makes from a particular value of R2 will depend,

of necessity, on the context of the particular issues under study

and the particular dataset that is being analyzed.")            It concluded

that Harvard had not discriminated on the basis of race.               See SFFA

II, 397 F. Supp. 3d at 171.

               Professor Card testified that non-quantifiable aspects

of     an    applicant's   personal    essay     could   contribute    to   the

correlation between race and the personal rating identified by

Professor Arcidiacono.          He also presented statistical evidence

showing that Asian American applicants receive lower teacher and

guidance counselor recommendation ratings than white applicants.

Both        personal   essays   and    teacher    and    guidance     counselor

recommendations factor heavily into applicants' personal ratings,

justifying the court's inquiry into what could account for any

correlation between these factors and race.              If factors external

to Harvard -- like personal essays and recommendations -- correlate

with race, affect the personal rating, but are not controlled for

in Professor Arcidiacono's model of the personal rating, this calls

into question SFFA's contention that race influences (and is not

just correlated with) the personal rating.




                                      - 95 -
           The district court then analyzed whether these external

factors -- personal essays and teacher and guidance counselor

recommendations -- correlate with race. Id. at 169.      It found

that non-quantifiable aspects of applicants' personal statements

might be correlated with race but are not controlled for in

Professor Arcidiacono's model. Id.

           For instance, in Harvard's experience, applicants do

choose to write about how "their racial identities have shaped

their pre-college experiences" and admissions officers might read

these essays40 as evidence of an applicant's "abilit[y] to overcome

obstacles" and therefore infer their "leadership ability or other

personal strengths." Id. at 169-70 & n.48.

           Turning   to     the     teacher     and     guidance      counselor

recommendations, the district court opined that they sometimes

"seemingly presented Asian Americans as having less favorable

personal   characteristics        than     similarly    situated      non-Asian

American   applicants"     and    detailed     why    teacher   and   guidance




     40   Record evidence supported this conclusion.            One
admissions officer testified that the ability to overcome
obstacles -- including racial ones -- is a factor in assessing
submitted essays and assigning personal ratings. In addition, a
student who had been admitted to Harvard testified about her
application essay discussing how her "ethnoracial identity had
impacted every decision [she] had made, every experience that [she]
had had" and that she "wanted to write about it because [she] felt
like it was something important and something of value that [she]
could bring to a school like Harvard."


                                   - 96 -
counselor recommendation letters might correlate with race for

reasons unrelated to Harvard. Id. at 170-71.

             Whether or not the applicant came from a privileged

background was one likely factor.          Privileged students likely have

better access to schools with low student-to-teacher ratios and

teachers and guidance counselors with more time to write strong,

individualized recommendations.              See id. at 170.      Privileged

students     likely     receive     better      recommendations   than     less

privileged students.         See id.    Privilege is correlated with race.

One of Harvard's amici expands on this point, citing research that

Asian American students are more likely than white students to

attend public high schools where overloaded teachers and guidance

counselors     may     provide      more     perfunctory     recommendations.

Likewise, the district court reasoned that a "student that works

part time and a student that does not may receive different

recommendations       even   with   the    same   academic   performance   and

without reference to race." Id. at 170-71.       Because working part

time likely correlates with race, it is plausible that race is

also correlated with the quality of recommendations.41            The finding


     41   The district court's reasoning does not itself imply
that teachers and guidance counselors are racially biased and
should not be so understood. Nor does it imply that Harvard must
accept such a characterization. Because race likely correlates
with privilege (resulting in applicants in some racial groups
having teachers that are stretched thinner than applicants in
others) or participation in school-sponsored extracurricular
activities (resulting in applicants in some racial groups having


                                       - 97 -
that teacher and guidance counselor recommendations correlate with

race but were not accounted for in Professor Arcidiacono's model

was not erroneous.42

           SFFA also argues that the district court engaged in

speculation with "zero evidentiary basis" by considering how these

omitted variables could be correlated with race and affect the

validity of Professor Arcidiacono's model.            The argument is based

on a misperception of the requirements for statistical analysis.

The   district    court    credited    Professor    Card's    testimony    and

analysis   that    the    omitted   variables     discussed   above   --   the

qualitative      components    of     teacher   and      guidance   counselor

recommendations      and    personal     essays     --    called    Professor

Arcidiacono's analysis of the personal rating into question. Id.

It was not erroneous for the district court to find that the

personal rating was not influenced by race in a way that precluded

its use in a logistic regression model.


less teacher interaction than applicants in others), teachers or
guidance counselors do not have to be biased to write more generic
or less enthusiastic letters for applicants based on race.      An
alternative explanation is that race correlates with how well
teachers or guidance counselors know their students.
      42   Contrary to SFFA's argument, the school support ratings
that Professor Arcidiacono included as control variables in his
model do not account for these biases because they reflect
assessments of teacher and guidance counselor recommendations as
a whole. As Professor Card testified, Professor Arcidiacono cannot
control for the specific portions of recommendation letters that
inform the personal rating specifically and might be correlated
with race.


                                    - 98 -
     The District Court Did Not Err by Crediting Harvard's Expert's

     Logistic Regression Model Including the Personal Rating

          Because the court did not err in concluding that the

personal rating was not influenced by race, it was not erroneous

to consider a logistic regression model of Harvard's admissions

process including it.    Because all parties agree that Harvard

considers the personal rating in its admission decisions, it should

be included in any model of Harvard's admissions process unless

there is a strong reason to exclude it.   See FJC Reference Manual

at 313-14.   As Professor Card and Harvard's admissions officers

testified, the personal rating includes information that is not

accounted for elsewhere in the experts' models but is important to

Harvard's admissions process.    And since race is correlated with

the personal rating but not influenced by it, excluding it would

increase the risk of misleading regression results. See FJC Manual

at 314 ("Failure to include a major explanatory variable that is

correlated with the variable of interest in a regression model may

cause an included variable to be credited with an effect that

actually is caused by the excluded variable.").        Without the

personal rating, the model would suffer from omitted variable bias.

The court properly credited a logistic regression model including

the personal rating.




                                - 99 -
      The    District   Court   Did    Not   Err   by   Concluding      That   the

      Statistical Evidence Did Not Show That Harvard Intentionally

      Discriminated Against Asian Americans

             We repeat that the statistical model using the personal

rating showed no discrimination against Asian Americans.                  Rather,

it   shows    that   Asian   American    identity       has   a   statistically

insignificant    overall     average    marginal    effect43      on   admissions

probability of -.08%. This means that, on average, the model shows

that an Asian American student has a .08% lower chance of admission

to Harvard than a similarly situated white student and that this

effect is statistically insignificantly different from zero.

             SFFA relies on one aspect of the statistical analysis

presented.     SFFA's preferred model without the personal rating

shows a statistically significant overall average marginal effect

of -0.34%.     This means that, on average, the model shows that an

Asian American student has a .34% lower chance of admission to


      43  The "average marginal effect" of Asian American identity
is computed by first taking every applicant in the sample and
calculating two probabilities using the logistic regression model:
their probability of admission if they were Asian American and
their probability of admission if they were not Asian American.
The difference in the two probabilities is called marginal effect
of being Asian American for that applicant. The marginal effect
of being Asian American differs for every applicant depending on
other aspects of their application. The average marginal effect
is the average of the marginal effects across all applicants.
     The overall average marginal effect uses data from all six
admissions cycles analyzed by the experts.      The experts also
analyzed the average marginal effect in each admissions cycle.


                                  - 100 -
Harvard than a similarly situated white student and that this

effect is statistically significantly different from zero.                     But

because     the    average   marginal   effect     is    calculated    using   all

applicants to Harvard, including many applicants whom Harvard is

unlikely to admit, this number does not establish that being Asian

American matters for the small subset of applicants who have a

realistic chance of being admitted to Harvard.

              The statistically significant negative overall average

marginal effect of Asian American identity in SFFA' preferred model

is also not robust.44         In addition to disappearing entirely when

the   personal     rating    is   included   in    the   model,   it   is   almost

undetectable on a year-by-year basis even within SFFA's preferred

model.      The average marginal effect of Asian American identity in

the model excluding the personal rating is only statistically

significantly negative in one of the six years analyzed.45                  In five

of    the    six   admissions     cycles,    the   effect    is   statistically


       44 We use the word "robust" in the technical sense.   A
statistic or procedure is robust when it "does not change much
when data or assumptions are modified slightly." FJC Reference
Manual at 295; see also id. at 295, 322 (defining "robust" and
explaining that "[t]he issue of robustness . . . is of vital
importance").
       45 For the classes of 2014, 2015, and 2016, Asian American
identity had a negative but statistically insignificant average
marginal effect on admissions chances. For the classes of 2017
and 2019, Asian American identity had a positive but statistically
insignificant average marginal effect. It is only in 2018 that
the average marginal effect is statistically significantly
negative.


                                     - 101 -
indistinguishable from zero. Indeed, in two years, the model shows

that Asian American identity actually has a positive effect on an

applicant's chance of admission to Harvard.

            Based on this evidence, the district court found that

regardless of whether the personal rating is included or not, the

average marginal effect on Asian American identity is close to

zero. Id. at 175.     It found that the effect of Asian American

identity varies by admissions cycle and is not always negative in

each admission cycle. Id.   Indeed, it found that Asian American

identity could be a positive factor if the model "was better able

to account for unobserved factors." Id.   It reasoned that "[i]t

is also possible that the negative coefficient and average marginal

effect reflect a very slight implicit bias that could have played

a modest role in lowering Asian Americans’ admissions probability

in some of the 2014–2019 admissions cycles" but that, if there

were any implicit bias, "the effect was so slight that it went

unnoticed   by   careful   and   conscientious   observers   within   the

Admissions Office." Id.

            Finally, SFFA argues that "the district court recognized

that one likely explanation for why Asian Americans are penalized

in the admissions process is Harvard’s 'implicit bias'" and that

"calling the bias 'implicit' does not make it legal."        First, the

district court called this effect "possible," not likely. Id.

Next, as the court recognized, this possibility was "unsupported


                                 - 102 -
by any direct evidence" before it. Id. at 171.    Indeed, there was

ample non-statistical evidence suggesting that Harvard admissions

officers did not engage in any racial stereotyping, and the court

determined that "no credible evidence . . . corroborates the

improper discrimination suggested" by SFFA's preferred model. Id.

at 203.   The district court's speculation about what might have

caused a statistically significant effect in one of the two models

it considered does not transform its finding that there was no

"intent by admissions officers to discriminate based on racial

identity" into clear error. Id. at 175.

             The district court did not clearly err in finding that

Harvard   did     not   intentionally   discriminate     against   Asian

Americans.     See Torres-Lazarini v. United States, 523 F.3d 69, 72

(1st Cir. 2008) ("When the evidence presented at a bench trial

supports plausible but competing inferences, the court's decision

to favor one inference is not clearly erroneous."); see Cape Fear,

Inc. v. Martin, 312 F.3d 496, 500 (1st Cir. 2002).

                                 IV.

             Harvard has an "ongoing obligation to engage in constant

deliberation and continued reflection regarding its admissions

policies."    Fisher II, 136 S. Ct. at 2215.   The issue before us is

whether Harvard's limited use of race in its admissions process in

order to achieve diversity in the period in question is consistent




                                - 103 -
with the requirements of Supreme Court precedent.   There was no

error.

         Affirmed.   No costs are awarded.




                             - 104 -